Exhibit 10.2




--------------------------------------------------------------------------------









SENIOR SECURED BRIDGE TERM LOAN AGREEMENT
Dated as of April 1, 2013
among
ENERGY TRANSFER EQUITY, L.P.,
as the Borrower,
CREDIT SUISSE AG,
as Administrative Agent,
and
The Other Lenders Party Hereto


$275.0 Million Senior Secured Bridge Term Loan Facility



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




TABLE OF CONTENTS
Table of Contents
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1

1.01
Defined Terms    1

1.02
Other Interpretive Provisions    30

1.03
Accounting Terms    30

1.04
Rounding    31

1.05
Times of Day    31

ARTICLE II the LOANS
31

2.01
Commitment to Lend    31

2.02
Request for Loans    31

2.03
Continuations and Conversions of Loans    32

2.04
Use of Proceeds    33

2.05
Prepayments and Repayment of Loans    33

2.06
Interest Rates and Fees    35

2.07
Evidence of Debt    35

2.08
Payments Generally; Administrative Agent's Clawback    36

2.09
Sharing of Payments by Lenders    37

2.10
Termination of Commitments    38

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
38

3.01
Taxes    38

3.02
Illegality    42

3.03
Inability to Determine Rates    42

3.04
Increased Costs; Reserves on Eurodollar Loans    42

3.05
Compensation for Losses    43

3.06
Mitigation Obligations; Replacement of Lenders    44

3.07
Survival    44

ARTICLE IV CONDITIONS PRECEDENT
45

4.01
Borrower Documentation    45

4.02
[Reserved]    45

4.03
Fees and Disbursements    45

4.04
USA PATRIOT Act    46

4.05
Value Ratio    46

4.06
Representations and Warranties    46

4.07
No Default    46

ARTICLE V REPRESENTATIONS AND WARRANTIES
46

5.01
No Default    46

5.02
Organization and Good Standing    46

5.03
Authorization    47

5.04
No Conflicts or Consents    47

5.05
Enforceable Obligations    47

5.06
Initial Financial Statements; No Material Adverse Effect    47


-i-



--------------------------------------------------------------------------------




5.07
Taxes and Obligations    48

5.08
Full Disclosure    48

5.09
Litigation    48

5.10
ERISA    48

5.11
Compliance with Laws    49

5.12
Environmental Laws    49

5.13
Borrower's Subsidiaries    50

5.14
Title to Properties; Licenses    50

5.15
Government Regulation    51

5.16
Solvency    51

5.17
Margin Regulations    51

5.18
Status as Senior Debt of the Borrower    51

5.19
[Reserved]    51

5.20
Collateral Documents    51

ARTICLE VI AFFIRMATIVE COVENANTS
52

6.01
Payment and Performance    52

6.02
Books, Financial Statements and Reports    52

6.03
Other Information and Inspections    55

6.04
Notice of Material Events    55

6.05
Maintenance of Properties    56

6.06
Maintenance of Existence and Qualifications    56

6.07
Payment of Trade Liabilities, Taxes, etc    56

6.08
Insurance    57

6.09
Compliance with Law    57

6.10
Environmental Matters    57

6.11
Guaranties by Restricted Subsidiaries    58

6.12
[Reserved]    59

6.13
Further Assurances    59

6.14
Miscellaneous Business Covenants    59

6.15
Restricted/Unrestricted Persons    60

ARTICLE VII NEGATIVE COVENANTS
60

7.01
Indebtedness    60

7.02
Limitation on Liens    62

7.03
Limitation on Mergers, Issuances of Subsidiary Securities    64

7.04
Limitation on Sales of Property    65

7.05
Limitation on Restricted Payment    67

7.06
Limitation on Investments, Loans and Advances    67

7.07
Transactions with Shareholders and Affiliates    67

7.08
Conduct of Business    68

7.09
Restrictive and Negative Pledge Agreements    68

7.10
Hedging Contracts    68

7.11
Commingling of Deposit Accounts and Accounts    69

7.12
Financial Covenants    69

7.13
Amendments or Waivers of Certain Agreements; Material Contracts    69

7.14
Sales and Lease-Back Transactions    70

7.15
Fiscal Year    70

7.16
Tax Status    70


-ii-



--------------------------------------------------------------------------------




7.17
Repayment of Indebtedness    70

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
70

8.01
Events of Default    70

8.02
Remedies Upon Event of Default    73

8.03
Application of Funds    74

ARTICLE IX ADMINISTRATIVE AGENT
74

9.01
Appointment and Authority    74

9.02
Rights as a Lender    75

9.03
Exculpatory Provisions    75

9.04
Reliance by Administrative Agent    76

9.05
Delegation of Duties    76

9.06
Resignation of Administrative Agent    76

9.07
Non-Reliance on Administrative Agent and Other Lenders    77

9.08
[Reserved]    77

9.09
Administrative Agent May File Proofs of Claim    77

9.10
Guaranty and Collateral Matters    78

9.11
Release With Respect to Senior Note Obligations    78

ARTICLE X MISCELLANEOUS
79

10.01
Amendments, Etc    79

10.02
Notices; Effectiveness; Electronic Communication    80

10.03
No Waiver; Cumulative Remedies    81

10.04
Expenses; Indemnity; Damage Waiver    82

10.05
Payments Set Aside    83

10.06
Successors and Assigns    84

10.07
Treatment of Certain Information; Confidentiality    87

10.08
Right of Setoff    87

10.09
Interest Rate Limitation    88

10.10
Counterparts; Integration; Effectiveness    88

10.11
Survival of Representations and Warranties    88

10.12
Severability    88

10.13
Replacement of Lenders    89

10.14
Governing Law; Jurisdiction; Etc    89

10.15
Waiver of Jury Trial    90

10.16
USA PATRIOT Act Notice    91

10.17
Time of the Essence    91

10.18
No Recourse    91

10.19
Separateness    91

10.20
Effectiveness    92




-iii-



--------------------------------------------------------------------------------






EXHIBITS
Exhibit A    Form of Assignment and Assumption
Exhibit B    Form of Compliance Certificate
Exhibit C    Form of Guaranty
Exhibit D    Form of Solvency Certificate
Exhibit E    Form of Loan Notice
Exhibit F    Form of Note
    Exhibit G    [Reserved]
Exhibit H-1     Form of Exemption Certificate for Non-U.S. Lenders that are not
partnerships for U.S. Federal income tax purposes
Exhibit H-2     Form of Exemption Certificate for Non-U.S. Lenders that are
partnerships for U.S. Federal income tax purposes


SCHEDULES


Schedule 1    Commitments
Schedule 2    Disclosure Schedule
Schedule 3    Notice Information





-iv-



--------------------------------------------------------------------------------




SENIOR SECURED BRIDGE TERM LOAN AGREEMENT
This SENIOR SECURED BRIDGE TERM LOAN AGREEMENT is entered into as of April 1,
2013, among ENERGY TRANSFER EQUITY, L.P., a Delaware limited partnership (the
“Borrower”), CREDIT SUISSE AG, as Administrative Agent and each lender from time
to time party to this Agreement (collectively, the “Lenders” and individually, a
“Lender”).
In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by the Lenders to the
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms have the
meanings set forth below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Act” has the meaning given to such term in Section 10.16.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum equal to the LIBO Rate for such Interest
Period multiplied by the Statutory Reserve Rate.
“Administrative Agent” means Credit Suisse AG in its capacity as administrative
agent for the Lenders hereunder.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 3, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders. As of the Closing Date, the account set forth on Schedule 3 and
the Administrative Agent’s Office are in New York, New York.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments is $275,000,000, subject to adjustment as
set forth in this Agreement.

-1-



--------------------------------------------------------------------------------




“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.
“Alternate Base Rate” means, for any day, an interest rate per annum equal to
the greatest of (a) the Prime Rate in effect on that day, (b) the Federal Funds
Rate in effect on that day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on that day (or if that day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum; provided that for the
avoidance of doubt the Adjusted LIBO Rate for any day shall be based on the rate
determined on that day at approximately 11:00 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized vendor
for the purpose of displaying such rates). Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Rate or the Adjusted LIBO
Rate shall be effective on the effective date of such change in the Prime Rate,
the Federal Funds Rate or the Adjusted LIBO Rate, as the case may be.
“Applicable ETP Credit Agreement” means the ETP Credit Agreement, as amended,
modified, suspended, waived, restated, refinanced, extended or renewed after
March 23, 2012.
“Applicable MLP Credit Agreement” means the Applicable ETP Credit Agreement and
the Applicable Regency Credit Agreement.
“Applicable Percentage” means with respect to any Lender, (a) prior to the
Funding Date, the percentage of the Aggregate Commitments represented by such
Lender’s Commitment and (b) thereafter, the percentage of the principal amount
all Loans outstanding at such time represented by such Lender’s Loans.
“Applicable Rate” means, on any day, with respect to any Eurodollar Loan, 2.50%
per annum and with respect to any ABR Loan, 1.50% per annum.
“Applicable Regency Credit Agreement” means the Regency Credit Agreement, as
amended, modified, supplemented, waived, restated, refinanced, extended or
renewed after March 23, 2012.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale” means in respect of any Person, a sale, lease or sublease (as
lessor or sublessor), sale and leaseback, assignment, conveyance, transfer or
other disposition to, or any exchange of property with, any other Person, in one
transaction or a series of transactions, of all or any part of such Person’s
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the Equity Interests of an MLP, the Company or
any of the Borrower’s Subsidiaries which has a gross sales price of more than
$50,000,000 in the aggregate. For the avoidance of doubt, (i) any conveyance,
transfer or other disposition by the Borrower or any of its Subsidiaries

-2-



--------------------------------------------------------------------------------




(other than intercompany transfers among any of the Borrower or any of its
Subsidiaries) related to the SUGS Drop Down/Transfer is an Asset Sale and (ii)
no Other Drop Down/Transfer will be considered an Asset Sale.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by the definition thereof), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Attributable Debt” means, with respect to any Sale and Lease‑Back Transaction
not involving a Capital Lease Obligation, as of any date of determination, the
total obligation (discounted to present value at the rate of interest implicit
in the lease included in such transaction) of the lessee for rental payments
(other than accounts required to be paid on account of property taxes,
maintenance, repairs, insurance, assessments, utilities, operating and labor
costs and other items which do not constitute payments for property rights)
during the remaining portion of the term (including extensions which are at the
sole option of the lessor) of the lease included in such transaction (in the
case of any lease which is terminable by the lessee upon the payment of a
penalty, such rental obligation shall also include the amount of such penalty,
but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated).
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning given such term in the introductory paragraph hereto.
“Borrowing” means Loans of the same Type, made, Converted or Continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Business Day” means any day other than (i) a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and (ii)
if such day relates to any Eurodollar Loan, a day on which banks are not open
for dealings in Dollar deposits in the London interbank eurodollar market.
“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.
“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease that would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
“Cash” means money, currency or a credit balance in any deposit account.
“Cash Equivalents” means Investments in:

-3-



--------------------------------------------------------------------------------




(a)    marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States;
(b)    demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long-term certificates of deposit are rated BBB+ or Baa1
or better, respectively, by any of the Rating Agencies;
(c)    repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;
(d)    open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and
(e)    money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith (whether
or not having the force of law) or in implementation thereof, and (ii) all
requests, rules, regulations, guidelines, interpretations, requirements,
interpretations and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of law), in each case pursuant to Basel III,
shall, in each case, be deemed to be a Change in Law, regardless of the date
enacted, adopted, issued or implemented.
“Change of Control” means the existence of any of the following: (a) any person
or group (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than an Exempt Person, shall be the direct or indirect legal or
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of more than
50% of the combined voting power of the then total Equity Interests of the
General Partner or (b) the General Partner shall not be the sole legal and
beneficial owner of all of the general partner interests of the Borrower. As
used herein “Exempt Person” means (i) any of Ray C. Davis, Kelcy L. Warren, the
heirs at law of such individuals, entities or trusts owned by or established for
the benefit of such individuals or their respective heirs at law (such as
entities or trusts established for estate planning purposes) or (ii) entities
owned solely by existing and former management employees of the General Partner.

-4-



--------------------------------------------------------------------------------




“Closing Date” means the date on which this Agreement was duly executed and
delivered by the parties, which date is April 1, 2013.
“Code” means the Internal Revenue Code of 1986, as amended, together with all
rules and regulations promulgated with respect thereto.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted to the
Collateral Agent, pursuant to the Collateral Documents in order to secure the
Obligations.
“Collateral Agency Agreement” means that certain Collateral Agency Agreement
among the Collateral Agent, the Revolving Administrative Agent, the Senior
Secured Term Loan Administrative Agent, the Administrative Agent and the
Indenture Trustee, as the same may be amended, modified, restated or replaced
from time to time.
“Collateral Agency Agreement Joinder” means that certain Notice of Additional
Obligations and Collateral Agency Joinder executed by the Administrative Agent
and the Restricted Persons of even date herewith.
“Collateral Agent” means U.S. Bank National Association in its capacity as
collateral agent pursuant to the Collateral Agency Agreement.
“Collateral Documents” means, collectively, the Collateral Agency Agreement
Joinder, the Pledge Agreement, the Collateral Agency Agreement and all other
instruments, documents and agreements delivered by any Restricted Person
pursuant to this Agreement or any other Loan Document that creates or purports
to create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.
“Commission” means the United States Securities and Exchange Commission.
“Commitment” means, as to each Lender, its Commitment to make Loans to the
Borrower in an aggregate principal amount set forth as its Commitment on
Schedule 1 hereto or in an Assignment and Assumption pursuant to which such
Lender becomes a party hereto, or as increased or decreased in an Assignment and
Assumption, or decreased from time to time pursuant to Section 2.10, in each
case as applicable.
“Company” means Southern Union Company, a Delaware corporation.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries.

-5-



--------------------------------------------------------------------------------




“Consolidated EBITDA of the Borrower” means, for any period of four Fiscal
Quarters, the sum of (without duplication):
(a)    four times the amount of cash distributions payable with respect to the
last Fiscal Quarter in such period by an MLP or any other Person (unless either
(i) such Person is a Restricted Subsidiary or (ii) such Person is a Wholly Owned
Subsidiary of the Borrower that is an Unrestricted Person and such distributions
are funded, directly or indirectly, with substantially contemporaneous
Investments by the Borrower or a Restricted Person) to the Borrower or its
Restricted Subsidiaries in respect of limited partnership units in such MLP or
Equity Interests in such a Person, to the extent actually received on or prior
to the date the financial statements with respect to such Fiscal Quarter
referred to in Section 6.02 are required to be delivered by the Borrower;
provided that if the Borrower has acquired or disposed of any limited
partnership units in such MLP or the Borrower or any of its subsidiaries has
made a Specified Acquisition or Specified Disposition at any time after the
first day of such Fiscal Quarter, the determinations in this clause (a) shall be
made giving pro forma effect to such acquisition or disposition as if such
acquisition or disposition had occurred on the first day of the Fiscal Quarter;
plus
(b)    four times the amount of cash distributions payable with respect to the
last Fiscal Quarter in such period by an MLP to the Borrower or its Restricted
Subsidiaries in respect of the general partnership interests or incentive
distribution rights to the extent actually received on or prior to the date the
financial statements with respect to such Fiscal Quarter referred to in Section
6.02 are required to be delivered by the Borrower; provided that if the Borrower
has acquired or disposed of any general partnership interests or incentive
distribution rights in an MLP at any time after the first day of such Fiscal
Quarter, the determinations in this clause (b) shall be made giving pro forma
effect to such acquisition or disposition as if such acquisition or disposition
had occurred on the first day of the Fiscal Quarter; plus
(c)    Consolidated Net Income of the Borrower and its Restricted Subsidiaries
for such four Fiscal Quarter period, plus, but without duplication, (i) each of
the following to the extent deducted in determining such Consolidated Net Income
(A) all Consolidated Interest Expense, (B) all income taxes (including any
franchise taxes to the extent based upon net income), (C) all depreciation and
amortization (including amortization of intangible assets), (D) Prepayment Hedge
Termination Expenses to the extent not included in Consolidated Interest
Expense, (E) any other non-cash charges or losses (including any non-cash losses
resulting from the impairment of long-lived assets, goodwill or intangible
assets), and (F) any fees, expenses or charges relating to any offering of
Equity Interests, any Investment, acquisition or Indebtedness permitted to be
incurred hereunder (in each case whether or not successful) minus (ii) each of
the following (A) all non-cash items of income or gain which were included in
determining such Consolidated Net Income, and (B) any cash payments made during
such period in respect of items described in clause (i)(E) of this clause (d)
subsequent to the Fiscal Quarter in which the relevant non-cash charges or
losses were reflected as a charge in the statement of Consolidated Net Income;
provided that if the

-6-



--------------------------------------------------------------------------------




Borrower or its Restricted Subsidiaries has made a Specified Acquisition or
Specified Disposition at any time after the first day of such four Fiscal
Quarter period, the determinations in this clause (c) shall be made giving pro
forma effect to such acquisition or disposition as if such acquisition or
disposition had occurred on the first day of such four Fiscal Quarter period.
For the avoidance of doubt, the determinations in this clause (c) shall not
include Consolidated Net Income attributable to distributions that are otherwise
part of the calculation of Consolidated EBITDA of the Borrower pursuant to
clause (a) or (b) above.
“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (i) the preferred distributions paid in cash during such period on the
Restructuring Preferred Units and (ii) Consolidated Interest Expense (other than
Prepayment Hedge Termination Expenses to the extent included in Consolidated
Interest Expense) for such period.
“Consolidated Funded Debt of the Borrower” means, as at any date of
determination, the sum of the following (without duplication): (i) all
Indebtedness on a Consolidated balance sheet of the Borrower and its Restricted
Subsidiaries prepared as of such date in accordance with GAAP, (ii) Indebtedness
for borrowed money of the Borrower and its Restricted Subsidiaries outstanding
under a revolving credit or similar agreement, notwithstanding the fact that any
such borrowing is made within one year of the expiration of such agreement,
(iii) obligations of the Borrower and its Restricted Subsidiaries in respect of
Capital Leases, (iv) all Indebtedness in respect of any Guarantee by a
Restricted Person of Indebtedness of any Person other than a Restricted Person,
other than any Drop Down/Transfer Guarantees; provided that the determinations
in this definition shall be made excluding each MLP, the Company, the Drop Down
Entities and their respective subsidiaries, and (v) the maximum amount required
to be paid to the holders thereof in cash upon the exercise of any redemption
(other than an optional redemption elected by the Borrower) or put right in
respect of the Restructuring Preferred Units. For the avoidance of doubt, in no
event shall any Drop Down Equity or Drop Down/Transfer Debt constitute
“Consolidated Funded Debt of the Borrower”.
“Consolidated Interest Expense” means, for any period, all interest reflected on
the income statement of the Borrower during such period on, and all fees and
related charges in respect of, Indebtedness which was deducted in determining
Consolidated Net Income of the Borrower during such period; provided that the
determinations in this definition shall be made excluding each MLP, the Company,
the Drop Down Entities and their respective subsidiaries. For the avoidance of
doubt, in no event shall any Drop Down Equity or Drop Down/Transfer Debt
constitute “Indebtedness” for purposes of this definition.
“Consolidated Net Income” means, for any Person and any period, such Person’s
and its subsidiaries’ gross revenues for such period, minus such Person’s and
its subsidiaries’ expenses and other proper charges against income (including
taxes on income to the extent imposed), determined on a Consolidated basis after
eliminating earnings or losses attributable to outstanding minority interests
and excluding the net earnings or losses of any Person, other than a subsidiary
of such Person, in which such Person or any of its subsidiaries has an ownership
interest. Consolidated Net Income shall not include (a) any gain or loss from
the sale of assets other than in the ordinary course of business, (b) any
extraordinary gains or losses, or (c) any non-cash gains or losses resulting
from mark to market activity as a result of SFAS 133. Consolidated Net Income of
a Person for

-7-



--------------------------------------------------------------------------------




any period shall include any cash dividends and distributions actually received
during such period from any Person, other than a subsidiary, in which such
Person or any of its subsidiaries has an ownership interest.
“Continue,” “Continuation,” and “Continued” refer to the continuation pursuant
to Section 2.03 of a Eurodollar Loan as a Eurodollar Loan from one Interest
Period to the next Interest Period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert,” “Conversion,” and “Converted” refers to a conversion pursuant to
Section 2.03 or ARTICLE III of one Type of Loan into another Type of Loan.
“Cumulative Amount” means, on any date of determination (the “Reference Date”),
(a)
the aggregate amount received by the Borrower or any Restricted Person from cash
dividends and distributions received from the Company or any Person owned by the
Company and the net cash proceeds received in connection with the disposition of
assets of or the Borrower’s direct or indirect Equity Interests in the Company
or any Person owned by the Company, in each case, during the period from March
26, 2012 through and including the Reference Date minus

(b)
the aggregate amount of Investments then outstanding made using the Cumulative
Amount pursuant to clause (g) of the definition of “Permitted Investment”.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means, at the time in question, (a) for any Eurodollar Loan (up
to the end of the applicable Interest Period), 2.00% per annum plus the
Applicable Rate for Eurodollar Loans plus the Adjusted LIBO Rate then in effect
and (b) for each ABR Loan, 2.00% per annum plus the Applicable Rate for ABR
Loans plus the Alternate Base Rate; provided, however, the Default Rate shall
never exceed the Maximum Rate.
“Disclosure Schedule” means Schedule 2 hereto.
“Dollar” and “$” mean lawful money of the United States.

-8-



--------------------------------------------------------------------------------




“Drop Down” means the SUGS Drop Down/Transfer or any Other Drop Down/Transfer.
“Drop Down Entity” means each of Southern Union Gas Services, Ltd. and any Other
Business or any other Person owning assets that are the subject of a Drop Down,
for so long as any such Person is a direct or indirect Subsidiary of the
Borrower but not a direct or indirect subsidiary of an MLP or the Company (or
any of their subsidiaries).
“Drop Down Equity” means any series of Equity Interests of the Borrower issued
to the Company and/or one or more of its subsidiaries as consideration for any
Drop Down, provided that the terms of such Equity Interests do not (i) require
the Borrower to redeem any of such Equity Interests prior to the date which is
one year after the Maturity Date, (ii) require the payment of a cash dividend
greater than 10% per annum and (iii) contain any covenants or provisions which
would be more onerous than those contained in this Agreement.
“Drop Down/Transfer Debt” means any Indebtedness of the Borrower or any of its
Subsidiaries issued to the Company, either MLP and/or their respective
subsidiaries or a Drop Down/Transfer Joint Venture in connection with any Drop
Down or Transfer; provided that (i) such Drop Down/Transfer Debt is
contractually subordinated in right of payment under usual and customary terms
of subordination which include payment blockage rights in favor of any senior
Indebtedness associated with payment defaults under such senior Indebtedness and
180-day blockage rights in favor of senior Indebtedness associated with
non-payment defaults, (ii) such Drop Down/Transfer Debt has no amortization ,
(iii) the tenor of such Drop Down/Transfer Debt is at least one year later than
the latest Maturity Date then applicable to the Loans, (iv) such Drop
Down/Transfer Debt contains no agreements, covenants or events of default which
would be more onerous than those contained in this Agreement and (v) such Drop
Down/Transfer Debt is not secured.
“Drop Down/Transfer Guarantees” means, (a) in respect of any Transfer, any
Guarantee by the transferor or any of its subsidiaries in such Transfer of
Indebtedness of the transferee (or its parent or subsidiaries) issued or
incurred to finance such Transfer, and (b)  in respect of any Drop Down, any
Guarantee by the Borrower or any of its subsidiaries in such Drop Down of
Indebtedness of the transferee (or its parent or subsidiaries) issued or
incurred to finance such Drop Down; provided that, in each case, (i) the Person
issuing such Guarantee is expressly secondarily and not primarily liable in
respect of such Guarantee and (ii) such Guarantee is enforceable only after all
remedies against the primary obligor for such Indebtedness have been exhausted.
“Drop Down/Transfer Joint Venture” means (a) a joint venture, which may be
structured as a partnership, limited liability company or other form of Person,
among any of the Borrower, the Company, either MLP and/or their respective
subsidiaries or (b) any subsidiary of such joint venture.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by the Administrative Agent; provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

-9-



--------------------------------------------------------------------------------




“Environmental Laws” means any and all Laws relating to the environment, to the
protection of wildlife, or to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals, or industrial, toxic or
hazardous substances or wastes into the environment including ambient air,
surface water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution use, treatment, storage, disposal, transport, or
handling of, or exposure to, pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules and regulations promulgated with respect thereto.
“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Code.
“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA in respect of which any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be determined to be) an “employer”
as defined in Section 3(5) of ERISA.
“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership, or
the corporate, partnership or limited liability successor thereto.
“ETP Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of October 27, 2011, by and among ETP, Wells Fargo Bank, National
Association, as administrative agent and the other agents and the lenders from
time to time party thereto, as amended, modified, waived, restated, replaced,
refinanced or otherwise supplemented on or prior to the date hereof.
“ETP GP” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership, or the corporate, partnership or limited liability successor
thereto, in either case which is the sole general partner of ETP.
“ETP LLC” means Energy Transfer Partners, L.L.C., a Delaware limited liability
company, or the corporate, partnership or limited liability successor thereto,
in either case which is the general partner of ETP GP.

-10-



--------------------------------------------------------------------------------




“ETP Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations or properties of ETP and its subsidiaries, taken
as a whole, or (ii) the ability of ETP to perform its obligations under the
Applicable ETP Credit Agreement or the ability of its subsidiaries, taken as a
whole, to perform their respective obligations under the guarantee of the
Applicable ETP Credit Agreement, or (iii) the validity or enforceability of the
Applicable ETP Credit Agreement and related documents.
“ETP Reporting” means all information or reports that relate to ETP and its
subsidiaries (including their respective financial condition, operations,
properties, prospects, business, liabilities, or compliance): (i) required to be
provided pursuant to Section 6.02 or 6.04; (ii) provided to the management of
the Borrower; or (iii) that has become publicly available.
“Eurodollar Loan” means a Loan or portion of a Loan that bears interest at a
rate based on the Adjusted LIBO Rate.
“Event of Default” has the meaning given to such term in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes) by the United States of America (or any political subdivision
thereof), or by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any United States federal backup withholding tax required to be withheld
from amounts payable to a Lender as a result of such Lender’s failure to comply
with Section 3.01(e), (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States withholding tax that is imposed on amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 3.01(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01, and (e) any U.S. federal withholding Taxes imposed
under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New

-11-



--------------------------------------------------------------------------------




York on the Business Day next succeeding such day; provided that (a) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
“Fiscal Quarter” means a three-month period ending on the last day of March,
June, September and December or such other four consecutive three-month periods
in a Fiscal Year as may be adopted by the General Partner.
“Fiscal Year” means a twelve-month period ending on December 31 or such other
day as may be adopted by the General Partner.
“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“Funding Date” means the date on which all the conditions precedent in ARTICLE
IV are satisfied or waived in accordance with Section 10.01, and on which the
initial Borrowings are made.
“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Consolidated subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to the Borrower or with respect to
the Borrower and its Consolidated subsidiaries may be prepared in accordance
with such change, but all calculations and determinations to be made hereunder
may be made in accordance with such change only after notice of such change is
given to each Lender, and the Borrower and Majority Lenders agree to such change
insofar as it affects the accounting of the Borrower or of the Borrower and its
Consolidated subsidiaries.
“General Partner” means LE GP, LLC, a Delaware limited partnership, or the
corporate, partnership or limited liability successor thereto.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative,

-12-



--------------------------------------------------------------------------------




judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The term “Guarantee”
shall exclude endorsements in the ordinary course of business of negotiable
instruments in the course of collection. The amount of any Guarantee shall be
deemed to be an amount equal to the lesser of (i) the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made, or (ii) if not stated or determinable or if such
Guarantee by its terms is limited to less than the full amount of such primary
obligation, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith or the amount to which such
Guarantee is limited. The term “Guarantee” as a verb has a corresponding
meaning.
“Guarantors” means any Restricted Subsidiary of the Borrower that now or
hereafter executes and delivers a Guaranty to the Administrative Agent pursuant
to Section 6.11.
“Guaranty” means, collectively, one or more Guarantees of the Obligations made
by the Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit C, including any supplements to an existing
Guaranty in substantially the form that is a part of Exhibit C.
“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.
“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

-13-



--------------------------------------------------------------------------------




“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts.
“Indebtedness” means, with respect to any Person, without duplication:
(a)    indebtedness for borrowed money, all obligations upon which interest
charges are customarily paid and all obligations evidenced by any bond, note,
debenture or other similar instrument that such Person has directly or
indirectly created, incurred or assumed;
(b)    obligations of others secured by any Lien in respect of property owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness; provided that the amount of such Indebtedness, if
such Person has not assumed the same or become liable therefor, shall in no
event be deemed to be greater than the fair market value from time to time of
the property subject to such Lien;
(c)    indebtedness, whether or not for borrowed money (excluding trade payables
and accrued expenses arising in the ordinary course of business and payable in
the ordinary course of business), with respect to which such Person has become
directly or indirectly liable and which represents the deferred purchase price
(or a portion thereof) or has been incurred to finance the purchase price (or a
portion thereof) of any property or service or business acquired by such Person,
whether by purchase, consolidation, merger or otherwise;
(d)    the principal component of Capital Lease Obligations to the extent such
obligations would, in accordance with GAAP, appear on a balance sheet of such
Person;
(e)    Attributable Debt of such Person in respect of Sale and Lease‑Back
Transactions not involving a Capital Lease Obligation;
(f)    mandatory obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in cash in respect of any Equity Interest (other
than Drop Down Equity) in such Person or any other Person, valued at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends or distribution;
(g)     obligations, contingent or fixed, of such Person as an account party in
respect of letters of credit (other than letters of credit incurred in the
ordinary course of business and consistent with past practice or letters of
credit outstanding on the effective date of this Agreement);
(h)    liabilities of such Person in respect of unfunded vested benefits under
pension plans (determined on a net basis for all such plans) and all asserted
withdrawal liabilities of such Person or a commonly controlled entity to a
multi-employer plan;

-14-



--------------------------------------------------------------------------------




(i)    obligations of such Person in respect of bankers’ acceptances (other than
in respect of accounts payable to suppliers incurred in the ordinary course of
business consistent with past practice);
(j)    Guarantees by such Person in respect of obligations of the character
referred to in clause (a), (b), (c), (d), (e), (f), (g), (h) or (i) of this
definition of any other Person;
(k)    obligations of the character referred to in clause (a), (b), (c), (d),
(e), (f), (g), (h), (i) or (j) of this definition deemed to be extinguished
under GAAP but for which such Person remains legally liable;
(l)    amendment, supplement, modification, deferral, renewal, extension or
refunding of any obligation or liability of the types referred to in clauses (a)
through (k) above; and
(m)    obligations arising out of Hedging Contracts (on a net basis to the
extent netting is provided for in the applicable Hedging Contract).
For the avoidance of doubt, for no purposes of this Agreement or any other Loan
Document shall the Drop Down Equity constitute “Indebtedness”.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning given to such term in Section 10.04(b).
“Indenture” means the Indenture dated as of September 20, 2010, between the
Borrower and the Indenture Trustee, as supplemented from time to time.
“Indenture Trustee” means U.S. Bank National Association, in its capacity as
trustee, under the Indenture, together with any successors in such capacity.
“Initial Borrower Financial Statements” means the audited Consolidated financial
statements for the Borrower including the related Consolidated balance sheets
and related statements of income, partners’ equity and cash flow for the Fiscal
Years ended December 31, 2012, December 31, 2011 and December 31, 2010.
“Initial ETP Financial Statements” means the audited Consolidated annual
financial statements of ETP as of December 31, 2012.
“Initial Financial Statements” means (a) the Initial Borrower Financial
Statements, (b) the Initial ETP Financial Statements and (c) the Initial Regency
Financial Statements.
“Initial Regency Financial Statements” means the audited Consolidated annual
financial statements of Regency as of December 31, 2012.
“Interest Payment Date” means (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period

-15-



--------------------------------------------------------------------------------




for a Eurodollar Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates and (b) as to any ABR Loan, the last Business Day of each Fiscal
Quarter and the Maturity Date.
“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or Converted to or Continued as a
Eurodollar Loan and ending on the date one month thereafter, provided that: (a)
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period, (c) no Interest Period may extend beyond a date on which a
payment of principal is then scheduled if the effect of such payment would cause
the Borrower to repay a Eurodollar Loan prior to the last day of the then
current Interest Period, and (d) no Interest Period may extend beyond the
Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees obligations of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of determining the
outstanding amount of an Investment, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) reduced by the cash proceeds received
upon the sale, liquidation, repayment or disposition of such Investment (less
all costs thereof) or other cash proceeds received as a return of capital of
such Investment in an aggregate amount up to but not in excess of the amount of
such Investment.
“Laws” means any statute, law (including common law), regulation, ordinance,
rule, treaty, judgment, order, decree, permit, concession, franchise, license,
agreement or other governmental restriction of the United States or any state or
political subdivision thereof or of any foreign country or any department,
state, province or other political subdivision thereof.
“Lender” has the meaning given to such term in the introductory paragraph
hereto.
“Lender Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrower or
any of its Restricted Subsidiaries and a counterparty that is a Revolving Lender
or an Affiliate of a Revolving Lender which constitute “Lender Hedging
Obligations” under the Revolving Credit Agreement.

-16-



--------------------------------------------------------------------------------




“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means each letter of credit under the Revolving Credit
Agreement.
“Leverage Ratio of the Borrower” means, on any date, the ratio of (a)
Consolidated Funded Debt of the Borrower outstanding on the specified date to
(b) the Consolidated EBITDA of the Borrower for the four Fiscal Quarter period
most recently ended.
“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered liabilities pursuant to
GAAP.
“LIBO Rate” means, for any Interest Period, (a) the rate per annum determined by
the Administrative Agent at approximately 11:00 a.m., London, England time, on
the date that is two Business Days prior to the commencement of that Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in Dollars (as set forth by the Bloomberg Information Service
or any successor thereto or any other service selected by the Administrative
Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to that Interest Period or (b) if at any time the rate specified in
clause (a) of this definition is not provided by any such service (or any
successor or substitute page or any such successor to or substitute for such
service), “LIBO Rate” means, with respect to each day during each Interest
Period pertaining to applicable Borrowings of Eurodollar Loans comprising part
of the same Borrowing, the rate per annum equal to the rate at which the
Administrative Agent is offered deposits in dollars at approximately 11:00 a.m.,
London, England time, two Business Days prior to the first day of such Interest
Period in the London interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in Dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m., London, England time, on the
date that is two Business Days prior to the beginning of that Interest Period.
“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor that provides for the payment of such Liabilities out of such
property or assets or that allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also means any filed financing

-17-



--------------------------------------------------------------------------------




statement, any registration of a pledge (such as with an issuer of
uncertificated securities), or any other arrangement or action that would serve
to perfect a Lien described in the preceding sentence, regardless of whether
such financing statement is filed, such registration is made, or such
arrangement or action is undertaken before or after such Lien exists.
“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty,
each Collateral Document and all other agreements, certificates and instruments
at any time delivered in connection herewith or therewith (exclusive of term
sheets and commitment letters).
“Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans from
one Type to the other, pursuant to Section 2.03, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.03, which, if in writing, shall be
substantially in the form of Exhibit E.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Majority Lenders” means, as of any date of determination, (a) prior to the
Funding Date, Lenders having more than 50% of the Aggregate Commitments and (b)
thereafter, Lenders holding in the aggregate more than 50% of the principal
amount of the Loans then outstanding.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations or properties of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of any Restricted Person to
fully and timely perform its obligations under the Loan Documents to which it is
a party, (c) the validity or enforceability against a Restricted Person of a
Loan Document to which it is a party, or (d) the material rights, remedies and
benefits available to, or conferred upon, the Administrative Agent or any Lender
under any Loan Document.
“Material Unrestricted Person” means any Unrestricted Person that is a
“significant subsidiary” as defined in Article I, Rule1-02 of Regulation S-X,
promulgated pursuant to the Securities Act of 1933, as amended, as such
regulation is in effect on any date of determination.
“Maturity Date” means June 28, 2013.
“Maximum Rate” has the meaning given to such term in Section 10.09.
“MEP Interests” means (a) ETP’s 100% interest in Midcontinent Express Pipeline
III, L.L.C., a Delaware limited liability company and the owner of a 49.9%
interest in Midcontinent Express Pipeline, LLC, a Delaware limited liability
company, and (b) an Option Agreement to acquire ETP’s 100% interest in
Midcontinent Express Pipeline II, L.L.C., a Delaware limited liability company
and the owner of a .1% interest in Midcontinent Express Pipeline, LLC.
“MLP” means either of ETP or Regency, as applicable, and “MLPs” means both of
ETP and Regency.
“MLP Credit Document” means the Applicable MLP Credit Agreement and all other
documents, instruments or agreements executed and delivered by the MLP party
thereto or its subsidiaries in connection therewith.

-18-



--------------------------------------------------------------------------------




“MLP Limited Partnership Agreement” means the Agreement of Limited Partnership
of each of ETP and Regency.
“Moody’s” means Moody’s Investors Service, Inc., or its successor.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any of its Restricted
Subsidiaries from such Asset Sale, minus (b) any bona fide direct costs incurred
in connection with such Asset Sale, including income or gains taxes payable by
the seller as a result of any gain recognized in connection with such Asset
Sale, minus (c) all payments made on any Revolving Obligations to the extent
required by the terms of the Revolving Credit Agreement or any Indebtedness
which is secured by any of the assets subject to such Asset Sale in accordance
with the terms of the agreements creating the Lien on such asset..
“Net Issuance Proceeds” means, an amount equal to (a) Cash payments received by
any Restricted Person (other than from another Restricted Person or any
Affiliate thereof) from the incurrence of Indebtedness for borrowed money by a
Restricted Person, other than the Obligations and as permitted by clauses (b)
through (j) of Section 7.01 or sale of any Equity Interests (other than sales
pursuant to any employee equity or equity option compensation plan), minus (b)
any bona fide direct costs incurred in connection with such incurrence or such
sale.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit F.
“Obligations” means the Loans and all interest, fees and premium, if any, due
under this Agreement and the other Loan Documents and debts, liabilities,
obligations, covenants and duties of, any Restricted Person arising under any
Loan Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees, and
premium, if any, that accrue after the commencement by or against any Restricted
Person or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
“Other Business” means any subsidiary of the Company, or assets of the Company
or any of its subsidiaries (excluding, for the avoidance of doubt, Southern
Union Gas Services, Ltd. and any holding company of such Person owned directly
or indirectly by the Company).
“Other Drop Down/Transfer” means (a) the sale or transfer (by merger or
otherwise) of all or part of the Company’s direct or indirect interest in any
Other Business to the Borrower (or any of its Subsidiaries or a newly formed
affiliated entity) and the subsequent sale or transfer (by merger or otherwise)
of such interest to either MLP or its subsidiaries or a Drop Down/Transfer Joint
Venture, (b) the sale or transfer (by merger or otherwise) of all or part of the
Company’s direct or indirect interest in any Other Business to ETP or its
subsidiaries, to Regency or its subsidiaries, or

-19-



--------------------------------------------------------------------------------




a Drop Down/Transfer Joint Venture, or (c) any combination of the foregoing, and
in each case, all transactions related thereto.
“Other Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrower or
any of its Restricted Subsidiaries and a counterparty that is a lender or an
Affiliate of a lender under an Applicable MLP Credit Agreement or the SUG Credit
Agreement (but only to the extent that such lender or Affiliate of a lender
under such Applicable MLP Credit Agreement or the SUG Credit Agreement, as the
case may be, is not a Lender); provided that (a) if such counterparty ceases to
be a lender under such Applicable MLP Credit Agreement or the SUG Credit
Agreement, or an Affiliate of a lender under such Applicable MLP Credit
Agreement or the SUG Credit Agreement, as the case may be, Other Hedging
Obligations shall only include such obligations to the extent arising from
transactions entered into at the time such counterparty was a lender under such
Applicable MLP Credit Agreement or the SUG Credit Agreement, or an Affiliate of
a lender under such Applicable MLP Credit Agreement or the SUG Credit Agreement,
as the case may be, and (b) for any of the foregoing to be included within
“Other Hedging Obligations” hereunder, the applicable counterparty or the
Borrower must have provided the Administrative Agent written notice of the
existence thereof certifying that such transaction is an Other Hedging
Obligation and is not prohibited under this Agreement.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” has the meaning given to such term in Section 10.06(d).
“Participant Register” has the meaning given to such term in Section 10.06(d).
“Partnership Agreement” means the Agreement of Limited Partnership of the
Borrower as in effect on the date of this Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisitions” means (a) the acquisition of all of the Equity
Interests in a Person (exclusive of director-qualifying shares and other Equity
Interests required to be held by an Affiliate to comply with a requirement of
Law), (b) any other acquisition of all or a substantial portion of the business,
assets or operations of a Person (whether in a single transaction or a series of
related transactions), or (c) a merger or consolidation of any Person with or
into a Restricted Person so long as the survivor is or becomes a Restricted
Person upon consummation thereof (and Borrower is the survivor, if it is a
party); provided, that (i) prior to and after giving effect to such acquisition,
no Default or Event of Default shall have occurred and be continuing, (ii) all
representations and warranties contained in the Loan Documents shall be true and
correct in all material respects as if restated immediately following the
consummation of such acquisition, and (iii) the Borrower has

-20-



--------------------------------------------------------------------------------




provided to the Administrative Agent an officer’s certificate, in form
satisfactory to the Administrative Agent, certifying that each of the foregoing
conditions has been satisfied.
“Permitted Investments” means:
(a)    Cash Equivalents;
(b)    Investments in the Borrower or any Restricted Person;
(c)    (i) Investments held directly by ETP GP in its general partnership units
and incentive distribution rights of ETP, plus additional contributions by ETP
GP to maintain its general partnership interest in ETP, and (ii) Investments
held directly by Regency GP in its general partnership units and incentive
distribution rights of Regency, plus additional contributions by Regency GP to
maintain its general partnership interest in Regency;
(d)    unsecured Guarantees of Indebtedness of Unrestricted Persons (other than
an MLP and its respective subsidiaries) in an amount not to exceed $15,000,000
at any one time;
(e)    Investments held directly by the Borrower or a Restricted Subsidiary in
limited partnership units of an MLP or Equity Interests of the Company;
(f)    Investments (other than Guarantees) in MLPs and their respective
subsidiaries made after March 26, 2012 in an aggregate amount not to exceed at
any one time outstanding $90,000,000;
(g)    Investments (other than Guarantees) in Unrestricted Persons (other than
an MLP and its respective subsidiaries) made after March 26, 2012 in an
aggregate amount not to exceed at any one time outstanding the sum of (i)
$150,000,000 plus (ii) the Cumulative Amount at the time of such Investment;
(h)    Investments contemplated by any Drop Down; and
(i)    any Drop Down/Transfer Guarantees.
“Permitted Lien” has the meaning given to such term in Section 7.02.
“Permitted Line of Business” means, with respect to the specified Person, lines
of business engaged in by such Person and its subsidiaries such that such Person
and its subsidiaries, taken as a whole, are substantially engaged in businesses
that generate revenue from energy-related activities that satisfy the
requirements for “qualifying income” under Section 7704(c) of the Code.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pledge Agreement” means that certain Amended and Restated Pledge and Security
Agreement dated as of March 23, 2012 among the Borrower, the other grantors
party thereto and

-21-



--------------------------------------------------------------------------------




the Collateral Agent, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.
“Prepayment Hedge Termination Expenses” means any cash payments made to
terminate any Hedging Contract in connection with any Transfer or Drop Down.
“Prime Rate” means the rate of interest per annum established from time to time
by Credit Suisse AG as its prime rate in effect at its principal office in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is established as being effective.
“Quarterly Testing Date” means the last day of each Fiscal Quarter.
“Rabbi Trusts” means those four (4) certain non-qualified deferred compensation
irrevocable trusts existing as of the date hereof, previously established by the
Company for the benefit of its executive employees, so long as the assets in
each of such trusts which have not yet been distributed to one or more executive
employees of the Company remain subject to the claims of the Company’s general
creditors.
“Rating Agency” means S&P or Moody’s.
“Reference Date” has the meaning set forth in the definition of “Cumulative
Amount”.
“Regency” means Regency Energy Partners LP, a Delaware limited partnership.
“Regency Credit Agreement” means the Fifth Amended and Restated Credit Agreement
dated March 3, 2010 among Regency, Regency Gas Services LP, as borrower, the
subsidiary guarantors named therein, Wells Fargo Bank, National Association,
successor to Wachovia Bank, National Association, as administrative agent, and
the other agents and the lenders from time to time party thereto, as amended,
modified, waived, restated, replaced, refinanced or otherwise supplemented on or
prior to the date hereof.
“Regency GP” means Regency GP LP, a Delaware limited partnership, or the
corporate, partnership or limited liability successor thereto, in either case
which is the general partner of Regency.
“Regency LLC” means Regency GP LLC, a Delaware limited liability company, or the
corporate, partnership or limited liability successor thereto, in either case
which is the general partner of Regency GP.
“Regency Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations or properties of Regency and its subsidiaries,
taken as a whole, or (ii) the ability of Regency to perform its obligations
under the Applicable Regency Credit Agreement or the ability of its
subsidiaries, taken as a whole, to perform their respective obligations under
the guarantee of the Applicable Regency Credit Agreement, or (iii) the validity
or enforceability of the Applicable Regency Credit Agreement and related
documents.

-22-



--------------------------------------------------------------------------------




“Regency Reporting” means all information or reports that relates to Regency and
its subsidiaries (including their respective financial condition, operations,
properties, prospects, business, liabilities, or compliance): (i) required to be
provided pursuant to Sections 6.02 or 6.04, (ii) provided to the management of
the Borrower, or (iii) that has become publicly available.
“Register” has the meaning given to such term in Section 10.06(c).
“Reinvestment Notice” means, with respect to any Asset Sale, other than an
applicable Drop Down or a Transfer, a written notice delivered by the Borrower
stating that (i) no Event of Default has occurred and in continuing and (ii) the
Borrower (directly or indirectly through one or more of its Subsidiaries)
intends to use all or a specified portion of the Net Asset Sale Proceeds to
acquire assets which are in a Permitted Line of Business or to make Investments
permitted by Section 7.06.
“Reinvestment Period” means, with respect to any Asset Sale, other than an
applicable Drop Down or a Transfer, the period beginning on the day such Asset
Sale is consummated and ending on the first Business Day which is at least 365
days thereafter (provided that in the event the Borrower or any Subsidiary
enters into a commitment to reinvest such proceeds within such 365-day period,
the Reinvestment Period shall be extended for an additional period not to exceed
120 days).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Restricted Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Restricted Person shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Restricted Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Restricted Person.
“Restricted Payment” means any dividends on, or other distribution in respect
of, any Equity Interests in any Restricted Person, or any purchase, redemption,
acquisition, or retirement of any Equity Interests in any Restricted Person
(whether such interests are now or hereafter issued, outstanding or created), or
any reduction or retirement of the Equity Interest of any Restricted Person,
except, in each case, distributions, dividends or any other of the above actions
payable solely in shares of capital stock of (or other ownership or profit
interests in) such Restricted Person, or warrants, options or other rights for
the purchase or acquisition from such Restricted Person of shares of capital
stock of (or other ownership or profit interests in) such Restricted Person.
“Restricted Person” means each of the Borrower, ETP GP, ETP LLC, Regency GP,
Regency LLC and each Restricted Subsidiary.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than the
Unrestricted Persons.

-23-



--------------------------------------------------------------------------------




“Restructuring Preferred Units” means the 3,000,000 units of the class of new
units of the Borrower designated as the “Series A Convertible Preferred Units”
of the Borrower issued pursuant to the Restructuring Transactions with an
aggregate redemption value of $300,000,000 on the date of issuance, with a
quarterly cumulative preferred distribution of $2.00 per unit (8% per annum) and
subject to mandatory redemption and other provisions as described in Amendment
No. 3 to the Borrower’s Third Amended and Restated Agreement of Limited
Partnership, dated as of May 26, 2010, as filed with the Securities & Exchange
Commission on Form 8-K on June 2, 2010, as Exhibit 3.1 thereto.
“Restructuring Transactions” means (i) the redemption by ETP of 12,273,830
common limited partnership units of ETP held by the Borrower in exchange for the
MEP Interests, (ii) the exchange by the Borrower with Regency of the MEP
Interests for 26,266,791 limited partnership units of Regency, and (iii) the
acquisition by the Borrower from General Electric Energy Financial Services, a
unit of General Electric Capital Corporation, and Regency GP Acquirer, L.P. and
certain of Regency GP’s management parties of 100% of the equity interest in
Regency GP and Regency LLC in consideration for the Restructuring Preferred
Units.
“Revolving Administrative Agent” means the administrative agent under the
Revolving Credit Agreement.
“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of March 26, 2012, among the Borrower, Credit Suisse AG, as
the administrative agent, and the other lenders party thereto, as amended
effective as of the September 13, 2012, as further amended, modified, restated,
increased or replaced. For the avoidance of doubt, any agreement providing for a
revolving credit facility entered into after the termination of the Revolving
Credit Agreement shall be considered a replacement of the Revolving Credit
Agreement.
“Revolving Lenders” means the lenders party to the Revolving Credit Agreement
from time to time, including the Swingline Lender (as defined in the Revolving
Credit Agreement).
“Revolving Loan Document” means each Loan Document under the Revolving Credit
Agreement.
“Revolving Loans” means the loans made by the Revolving Lenders to the Borrower
pursuant to the Revolving Credit Agreement, including the Revolving Loans and
the Swingline Loans (as defined in Section 2.02 of the Revolving Credit
Agreement).
“Revolving Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Restricted Person arising under any
Revolving Loan Document or otherwise with respect to any Revolving Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Restricted Person or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

-24-



--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Ratings Services (a division of McGraw Hill, Inc.)
or its successor.
“Sale and Lease‑Back Transaction” means, with respect to any Person (a
“Transferor”), any arrangement (other than between the Borrower and a Wholly
Owned Subsidiary of the Borrower that is a Restricted Person or between Wholly
Owned Subsidiaries of the Borrower that are each Restricted Persons) whereby (a)
property (the “Subject Property”) has been or is to be disposed of by such
Transferor to any other Person with the intention on the part of such Transferor
of taking back a lease of such Subject Property pursuant to which the rental
payments are calculated to amortize the purchase price of such Subject Property
substantially over the useful life of such Subject Property, and (b) such
Subject Property is in fact so leased by such Transferor or an Affiliate of such
Transferor.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Revolving Administrative Agent, the Revolving Lenders,
the holders of the Lender Hedging Obligations, the Senior Secured Term Loan
Administrative Agent, the Senior Secured Term Loan Lenders, the Indenture
Trustee and the holders of the Senior Notes.
“Senior Note Obligations” means the “Note Obligations” of the Borrower, as
issuer of the Senior Notes, under the Indenture.
“Senior Note Refinancing Indebtedness” has the meaning given to such term in
Section 7.01(i).
“Senior Notes” means the Borrower’s $1,800,000,000 7.500% senior notes due 2020
issued under the Indenture.
“Senior Secured Term Loan Administrative Agent” means the administrative agent
under the Senior Secured Term Loan Agreement.
“Senior Secured Term Loan Agreement” means that certain Senior Secured Term Loan
Agreement dated as of March 23, 2012 among Credit Suisse AG, as the
administrative agent, and the other lenders party thereto, as amended effective
as of August 2, 2012, as further amended, modified, restated, increased or
replaced.
“Senior Secured Term Loan Document” means each Loan Document under the Senior
Secured Term Loan Agreement.
“Senior Secured Term Loan Lenders” means the lenders party to the Senior Secured
Term Loan Agreement from time to time.
“Senior Secured Term Loans” means the loans made by the Senior Secured Term Loan
Lenders to the Borrower pursuant to the Senior Secured Term Loan Agreement.
“Senior Secured Term Loan Obligations” means all advances to, and debts,
liabilities, obligations, covenants and duties of, any Restricted Person arising
under any Senior Secured Term

-25-



--------------------------------------------------------------------------------




Loan Document or otherwise with respect to any Senior Secured Term Loan, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Restricted Person or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“Solvency Certificate” means the solvency certificate in substantially the form
of Exhibit D.
“Specified Acquisition” means an acquisition of assets or entities or operating
lines or divisions for a purchase price of not less than $25,000,000.
“Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition by the Borrower or
its subsidiaries and ending on the earliest of (a) the third Quarterly Testing
Date occurring after the consummation of such Specified Acquisition, and (b) if
the Leverage Ratio is less than or equal to 5.5 to 1.0 on such date, the date
set forth in a Borrower’s notice to the Administrative Agent terminating such
Specified Acquisition Period accompanied by a certificate reflecting compliance
with such Leverage Ratio as of such date; provided, in the event the Leverage
Ratio exceeds 5.5 to 1.0 as of the end of any Fiscal Quarter in which a
Specified Acquisition has occurred, the Borrower shall be deemed to have so
elected a Specified Acquisition Period with respect thereto on such last day of
such Fiscal Quarter; provided, further, following the election (or deemed
election) of a Specified Acquisition Period, the Borrower may not elect (or be
deemed to have elected) a subsequent Specified Acquisition Period unless, at the
time of such subsequent election, the Leverage Ratio does not exceed 5.5 to 1.0.
Only one Specified Acquisition Period may be elected (or deemed elected) with
respect to any particular Specified Acquisition.
“Specified Disposition” means a disposition of assets or entities or operating
lines or divisions for a purchase price of not less than $25,000,000.  
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests

-26-



--------------------------------------------------------------------------------




having ordinary voting power for the election of directors or other governing
body (other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.
“Subsidiary” means, except as used in connection with Consolidated financial
statements, financial condition, results of operations, cash flows, assets,
liabilities, etc., or unless otherwise specified, any subsidiary of the
Borrower, excluding each MLP, the Company, each Drop Down Entity, Sigma
Acquisition Corporation, SUG Holdco and their respective subsidiaries.
“Sunoco Transaction” means the transactions contemplated by (a) that certain
Agreement and Plan of Merger dated as of April 29, 2012 and amended by Amendment
No. 1 thereto dated as of June 15, 2012, and as further amended, restated,
supplemented or otherwise modified from time to time, by and among Sunoco, Inc.,
ETP, ETP GP, Sam Acquisition Corporation, and, for certain limited purposes set
forth therein, the Borrower, and (b) all other agreements entered into in
connection with the foregoing.
“SUG Credit Agreement” means the Eighth Amended and Restated Revolving Credit
Agreement dated March 26, 2012 among the Company, as borrower, JPMorgan Chase
Bank, N.A., as administrative agent, and the other agents and the lenders from
time to time party thereto, as amended, modified, waived, restated, replaced,
refinanced or otherwise supplemented on or prior to the date hereof.
“SUG Holdco” means ETE Sigma Holdco, LLC, a Delaware limited liability company.
“SUG Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations or properties of the Company and its
subsidiaries, taken as a whole, or (ii) the ability of the Company to perform
its obligations under the SUG Credit Agreement or the ability of its
subsidiaries, taken as a whole, to perform their respective obligations under
the guarantee of the SUG Credit Agreement, or (iii) the validity or
enforceability of the SUG Credit Agreement and related documents.
“SUGS Drop Down/Transfer” means (a) the sale or transfer (by merger or
otherwise) of all or part of the Company’s direct or indirect interest in
Southern Union Gas Services, Ltd. to the Borrower (or any of its Subsidiaries or
a newly formed affiliated entity) and the subsequent sale or transfer (by merger
or otherwise) of such interest to either MLP or its subsidiaries or Drop
Down/Transfer Joint Venture, (b) the sale or transfer (by merger or otherwise)
of all or part of the Company’s direct or indirect interest in Southern Union
Gas Services, Ltd. to ETP or its subsidiaries, to Regency or its subsidiaries,
or a Drop Down/Transfer Joint Venture, or (c) any combination of the foregoing,
and in each case, all transactions related thereto.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

-27-



--------------------------------------------------------------------------------




“Term Loan Refinancing Indebtedness” means any refinancings, renewals or
extensions of all or any part of any Senior Secured Term Loan Obligations which
do not constitute Extension Loans (as defined in the Senior Secured Term Loan
Agreement), including without limitation with one or more new term loan
facilities that may be unsecured or that may be secured by the Collateral on a
pari passu or junior basis with such Obligations or with one or more series of
senior unsecured notes or senior secured notes that will be secured by the
Collateral on a pari passu or junior basis with such Obligations, in each case
as determined by the Borrower; provided that (i) the maturity date of any such
Term Loan Refinancing Indebtedness is no earlier than one year after the latest
Maturity Date (as such term is defined in the Senior Secured Term Loan
Agreement) then in effect as of the date such Term Loan Refinancing Indebtedness
is incurred, (ii) the weighted average life to maturity of each series of Term
Loan Refinancing Indebtedness is no shorter than the weighted average life to
maturity of the Senior Secured Term Loans, (iii) the documents or instruments
governing such Indebtedness do not contain covenants, events of default or other
terms which are materially more onerous, taken as a whole, to the Borrower and
the Restricted Persons than those contained in this Agreement, (iv) such
Indebtedness is not secured on a basis which is senior to the Loans and other
Obligations under this Agreement, and (v) the principal amount of such Term Loan
Refinancing Indebtedness does not exceed the principal amount of the Senior
Secured Term Loan Obligations being refinanced, renewed or extended except by an
amount equal to accrued and unpaid interest, prepayment premium, original issue
discount, fees and expenses incurred in connection with such refinancing,
renewal or extension.
“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or (ii)
any other reportable event described in Section 4043(c) of ERISA other than a
reportable event not subject to the provision for 30-day notice to the PBGC
pursuant to a waiver by the PBGC under Section 4043(a) of ERISA, (b) the
withdrawal of any ERISA Affiliate from an ERISA Plan (i) during a plan year in
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA
or (ii) pursuant to Sections 4201 or 4203 of ERISA, (c) the filing of a notice
of intent to terminate any ERISA Plan or the treatment of any ERISA Plan
amendment as a termination under Section 4041 of ERISA, (d) the institution of
proceedings to terminate any ERISA Plan by the Pension Benefit Guaranty
Corporation under Section 4042 of ERISA, or any other event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any ERISA Plan, (e) the incurrence
by any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any ERISA Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any ERISA Plan, or (f) the receipt by any
ERISA Affiliate of a determination that an ERISA Plan is, or is expected to be,
“at-risk” (within the meaning of Section 303 of ERISA), in “endangered” or
“critical” status (within the meaning of Section 305 of ERISA), or “insolvent”
or in “reorganization” within the meaning of Title IV of ERISA.
“Transfer” means the SUGS Drop Down/Transfer or any Other Drop Down/Transfer.
“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state,

-28-



--------------------------------------------------------------------------------




province, commonwealth, nation, territory, possession, county, parish, town,
township, village or municipality, whether now or hereafter constituted or
existing.
“Type” means, with respect to a Loan, its character as an ABR Loan or a
Eurodollar Loan.
“U.S. Tax Compliance Certificate” has the meaning assigned to that term in
Section 3.01(e)(ii)(C).
“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Persons” means (a) each MLP, (b) the Company, (c) each Drop Down
Entity and their respective subsidiaries, (d) Sigma Acquisition Corporation, (e)
SUG Holdco, (f) ETP Holdco Corporation, a Delaware corporation, ETE Holdco
Corporation, a Delaware corporation, and each of their respective subsidiaries
and (g) unless subsequently designated as a Restricted Subsidiary pursuant to
Section 6.11, any Subsidiary of the Borrower that is designated as an
Unrestricted Person pursuant to Section 6.11.
“Value” means as of any date of determination (i) the combined market value of
limited partnership units of each MLP held by the Borrower as determined by
reference to the price of the common units of such MLP as quoted on the New York
Stock Exchange at the close of business on the date of determination plus (ii)
20 times Consolidated EBITDA of the Borrower derived from the general
partnership interests and incentive distribution rights under the Agreement of
Limited Partnership of such MLP as in effect from time to time (other than
expenses relating to the Borrower) for the four Fiscal Quarter period most
recently ended prior to the date of determination as set forth in clause (b) of
the definition of “Consolidated EBITDA of the Borrower” plus (iii) 12.5 times
Consolidated EBITDA of the Borrower derived from any Person other than an MLP
for the four Fiscal Quarter period most recently ended prior to the date of
determination as set forth in clause (a) of the definition of “Consolidated
EBITDA of the Borrower.”
“Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary of
such Person, all of the issued and outstanding stock, limited liability company
membership interests, or partnership interests of which (including all rights or
options to acquire such stock or interests) are directly or indirectly (through
one or more subsidiaries) owned by such Person, excluding any general partner
interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership, in each case such general partner interests
not to exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.

-29-



--------------------------------------------------------------------------------




1.02    Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to “Articles,” “Sections,” “Exhibits” and
“Schedules” shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(vi) the word “incur” shall be construed to mean incur, create, issue, assume or
become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), and (vii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or

-30-



--------------------------------------------------------------------------------




the Majority Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Majority Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein, and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Notwithstanding anything in this
Agreement to the contrary, any change in GAAP that would require operating
leases to be treated similarly to Capital Leases shall not be given effect in
the definition of Indebtedness or any related definitions or in the computation
of any financial ratio or requirement hereunder.
1.04    Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05    Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II
THE LOANS
2.01    Commitment to Lend. Subject to the terms and conditions hereof, each
Lender agrees to make a Loan to the Borrower on the Funding Date in a Dollar
amount equal to such Lender’s Commitment. The Aggregate Commitments are not
revolving and amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed. The Loans will be funded at 100% of par.
2.02    Request for Loans. The Borrower must give to the Administrative Agent a
written Loan Notice (or telephonic notice promptly confirmed in writing) which
Loan Notice must:
(c)    specify (i) the aggregate amount of any Borrowing of ABR Loans and the
date on which such ABR Loans are to be advanced, which shall be the Funding Date
or (ii) the aggregate amount of any Borrowing of Eurodollar Loans and the date
on which such Eurodollar Loans are to be advanced (which shall be the Funding
Date and which shall be the first day of the Interest Period which is to apply
thereto); and
(d)    be received by the Administrative Agent not later than 9:00 a.m. on the
Funding Date.
Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each such telephonic request shall be deemed
a representation, warranty, acknowledgment and agreement by the Borrower as to
the matters which are required to

-31-



--------------------------------------------------------------------------------




be set out in such written confirmation. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Upon receipt of the Loan
Notice requesting Loans, the Administrative Agent shall give each Lender prompt
notice of the terms thereof. If all conditions precedent to the Funding Date
have been met, each Lender will by 11:00 a.m. on the date requested promptly
remit to the Administrative Agent at the Administrative Agent’s Office the
amount of such Lender’s Loan in immediately available funds, and upon receipt of
such funds, unless to its actual knowledge any conditions precedent to the Loan
have been neither met nor waived as provided herein, the Administrative Agent
shall promptly make such Loans available to the Borrower.
2.03    Continuations and Conversions of Loans. The Borrower may make the
following elections with respect to Loans already outstanding: to Convert, in
whole or in part, ABR Loans to Eurodollar Loans; to Convert, in whole or in
part, Eurodollar Loans to ABR Loans on the last day of the Interest Period
applicable thereto; and to Continue, in whole or in part, Eurodollar Loans
beyond the expiration of such Interest Period by designating a new Interest
Period to take effect at the time of such expiration. In making such elections,
the Borrower may combine existing Loans made pursuant to separate Borrowings
into one new Borrowing or divide existing Loans made pursuant to one Borrowing
into separate new Borrowings, provided that the Borrower may have no more than
one (1) Borrowing of Eurodollar Loans outstanding at any time; provided further
that (i) the aggregate amount of all ABR Loans in any Borrowing shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof and (ii) the aggregate amount of all Eurodollar Loans in any
Borrowing must be equal to $3,000,000 or any higher integral multiple of
$1,000,000. To make any such election, the Borrower must give to the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of any such Conversion or Continuation of existing Loans, with a
separate notice given for each new Borrowing. Each such notice must:
(a)    specify the existing Loans which are to be Continued or Converted;
(b)    specify (i) the aggregate amount of any Borrowing of ABR Loans into which
such existing Loans are to be Converted and the date on which such Conversion is
to occur, or (ii) the aggregate amount of any Borrowing of Eurodollar Loans into
which such existing Loans are to be Continued or Converted, the date on which
such Continuation or Conversion is to occur (which shall be the first day of the
Interest Period which is to apply to such Eurodollar Loans), and the length of
the applicable Interest Period; and
(c)    be received by the Administrative Agent not later than 12:00 p.m. (i) on
the day on which any such Conversion to ABR Loans is to occur, or (ii) on the
third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.
Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each telephonic request shall be deemed a
representation, warranty, acknowledgment and agreement by the Borrower as to the
matters which are required to be set out

-32-



--------------------------------------------------------------------------------




in such written confirmation. Upon receipt of any such Loan Notice, the
Administrative Agent shall give each Lender prompt notice of the terms thereof.
Each Loan Notice shall be irrevocable and binding on the Borrower. During the
continuance of any Default, the Borrower may not make any election to Convert
existing Loans into Eurodollar Loans or Continue existing Loans as Eurodollar
Loans beyond the expiration of their respective and corresponding Interest
Period then in effect. If (due to the existence of a Default or for any other
reason) the Borrower fails to timely and properly give any Loan Notice with
respect to a Borrowing of existing Eurodollar Loans at least three Business Days
prior to the end of the Interest Period applicable thereto, such Eurodollar
Loans, to the extent not prepaid at the end of such Interest Period, shall
automatically be Converted into ABR Loans at the end of such Interest Period. If
no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. No new funds
shall be repaid by the Borrower or advanced by any Lender in connection with any
Continuation or Conversion of existing Loans pursuant to this Section, and no
such Continuation or Conversion shall be deemed to be a new advance of funds for
any purpose; such Continuations and Conversions merely constitute a change in
the interest rate, Interest Period or Type applicable to already outstanding
Loans.
2.04    Use of Proceeds. The Borrower shall use the proceeds of all Loans to (a)
fund a portion of the redemption price of the Restructuring Preferred Units and
(b) for the payment of the fees and expenses incurred in connection with such
redemption, this Agreement and other transactions incidental thereto.
2.05    Prepayments and Repayment of Loans.
(a)    Voluntary Prepayments. The Borrower may, upon notice to the
Administrative Agent at any time or from time to time, voluntarily prepay Loans
in whole or in part without premium or penalty if (a) such notice is received by
the Administrative Agent not later than 12:00 p.m. three Business Days prior to
any date of prepayment; and (b) any partial prepayment is in a principal amount
of $3,000,000 or a whole multiple of $1,000,000 in excess thereof or, if less,
the entire principal amount thereof then outstanding. Each such notice must
specify the date and amount of such prepayment. The Administrative Agent shall
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. Any prepayment
of a Loan must be accompanied by (1) all accrued interest thereon, and (2) any
amount owing pursuant to Section 3.05. No Lender may reject any voluntary
prepayment pursuant to this Section 2.05(a).
(b)    Mandatory Prepayments.
(i)    Unless a Reinvestment Notice has been given, then no later than the third
Business Day following the date of receipt by the Borrower or any of its
Restricted Subsidiaries of any Net Asset Sale Proceeds (including, for the
avoidance of doubt, Net Asset Sale Proceeds received by the Borrower or its
Restricted Subsidiaries from any Asset Sale of Equity Interests of its
Restricted Subsidiaries, of Equity Interests of an MLP, or from the SUGS Drop
Down or the SUGS Transfer), the Borrower shall prepay, without premium or
penalty, the Loans with 100% of such Net Asset Sale Proceeds in excess of
$25,000,000.

-33-



--------------------------------------------------------------------------------




On the 1st Business Day after the expiration of any Reinvestment Period, the
Borrower shall prepay, without premium or penalty, the Loans with any portion of
such Net Asset Sale Proceeds in excess of $25,000,000 which have not been
reinvested in accordance with the preceding sentence. Notwithstanding anything
in this Section 2.05(b) to the contrary, amounts actually applied toward
prepayment of the Senior Secured Term Loans in accordance with and as required
by any similar provision of the Senior Secured Term Loan Agreement shall on a
dollar-for-dollar basis reduce the amount required to be applied toward
prepayments hereunder, so long as the relevant Net Asset Sale Proceeds are
applied to the prepayment of the Obligations ratably with the Senior Secured
Term Loan Obligations to the extent permitted by the Senior Secured Term Loan
Documents.
(ii)    No later than the third Business Day following the date of receipt by
the Borrower or any of its Restricted Subsidiaries of the Net Issuance Proceeds
received from the issuance of any Indebtedness for borrowed money or sale of any
Equity Interests of the Borrower after the Closing Date, the Borrower shall
prepay, without premium or penalty, the Loans with 100% of such Net Issuance
Proceeds.
(c)    Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to this Section 2.05(c), the Borrower shall deliver to the
Administrative Agent (i) a certificate of a Responsible Officer demonstrating
the calculation of the amount of the applicable Net Asset Sale Proceeds or Net
Issuance Proceeds, as applicable, and (ii) at least three Business Days prior
written notice of such prepayment. Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid. All prepayments of Borrowings
under Section 2.05(b) shall be subject to Section 3.05, but shall otherwise be
without premium or penalty, and shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment. In the event that the Borrower shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate, the
Borrower shall promptly make an additional prepayment of the Loans in an amount
equal to such excess, and the Borrower shall concurrently therewith deliver to
the Administrative Agent a certificate of a Responsible Officer demonstrating
the derivation of such excess amount.
(d)    Application of Prepayments. Any prepayment of a Loan pursuant to
Section 2.05(a) and 2.05(b) shall be applied to reduce the principal on the Loan
and shall be applied first to ABR Loans to the full extent thereof before
application to Eurodollar Loans, in each case in a manner which minimizes the
amount of any payments required to be made by the Borrower pursuant to Section
3.05. All such prepayments made pursuant to Section 2.05(a) shall be applied as
directed by the Borrower. All such prepayments made pursuant to Section 2.05(b)
shall be applied in direct order of maturity.
(e)    Repayment of Loans.     The outstanding principal amount of the Loans
shall be repaid in full on the Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.

-34-



--------------------------------------------------------------------------------




2.06    Interest Rates and Fees.
(a)    Interest Rates. Unless the Default Rate shall apply, (i) each ABR Loan
shall bear interest on each day outstanding at the Alternate Base Rate plus the
Applicable Rate for ABR Loans in effect on such day and (ii) each Eurodollar
Loan shall bear interest on each day during the related Interest Period at the
related Adjusted LIBO Rate plus the Applicable Rate for Eurodollar Loans in
effect on such day. Accrued unpaid interest is due and payable on each Interest
Payment Date, upon prepayment or repayment on the principal amount so prepaid or
repaid, and, on past due amounts, on demand. The interest rate shall change
whenever the applicable Alternate Base Rate or the LIBO Rate changes. In no
event shall the interest rate on any Loan exceed the Maximum Rate.
(b)    Administrative Agent’s Fees. In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Borrower shall pay fees to
the Administrative Agent, if any, as agreed in writing between the
Administrative Agent and the Borrower.
(c)    Calculations and Determinations. All calculations of interest chargeable
with respect to Eurodollar Loans and of fees shall be made on the basis of
actual days elapsed (including the first day but excluding the last day) and a
year of 360 days. All calculations under the Loan Documents of interest
chargeable with respect to ABR Loans shall be made on the basis of actual days
elapsed (including the first day but excluding the last day) and a year of 365
or 366 days, as appropriate.
(d)    Past Due Obligations. The Borrower hereby promises to pay to each Lender
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender) that the Borrower has in this
Agreement promised to pay to such Lender and that are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.
2.07    Evidence of Debt. The Loan made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. Subject to Section 10.06(c), the
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note in the form of
Exhibit F, which shall evidence such Lender’s Loan in addition to such accounts
or records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loan and payments with
respect thereto.

-35-



--------------------------------------------------------------------------------




2.08    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed. Each such payment shall be
made at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 12:00 p.m. on the date specified herein. Subject
to Section 2.11, the Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of each such payment with respect to Loans in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 12:00 p.m. may, in the Administrative Agent’s sole
discretion, be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Except as otherwise
provided in this Agreement, if any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as applicable.
(b)        Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.01 and Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
ABR Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(c)    Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such

-36-



--------------------------------------------------------------------------------




assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.08(c) shall be conclusive, absent
manifest error.
(d)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this ARTICLE II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions set forth in ARTICLE IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
(e)        Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).
(f)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.09    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (A) notify the
Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:
(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(b)    the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any

-37-



--------------------------------------------------------------------------------




payment obtained by a Lender as consideration for the assignment or sale of a
participation in any of its Loans to any assignee or participant.
Each Restricted Person consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Restricted Person rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Restricted Person in the amount of such participation.
2.10    Termination of Commitments. At 11:59 p.m. on the Funding Date, any
unused portion of the Aggregate Commitments shall expire.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(e)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without reduction or withholding
for, any Indemnified Taxes or Other Taxes, provided that if any applicable law
(as determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Taxes (including any Indemnified
Taxes or Other Taxes) from any such payment by a withholding agent, then (i) the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and (ii) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Borrower or the applicable
Guarantor shall be increased as necessary so that after making all required
deductions or withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions or withholdings been made.
(f)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of Section 3.01(a), the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(g)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto (provided that the Borrower shall not indemnify the
Administrative Agent or any Lender for any such penalties, interest and
reasonable expenses arising solely from such party’s failure to notify the
Borrower of such Indemnified Taxes or Other Taxes within a reasonable period of
time after such party has actual knowledge of such Indemnified Taxes or Other
Taxes), whether

-38-



--------------------------------------------------------------------------------




or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive, absent manifest error.
(h)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or any Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(i)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of United States withholding tax, or any treaty to which the United
States is a party, with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing,
(i)    any Lender that is a “United States Person” as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of Internal Revenue Service Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;
(ii)    any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:
(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of Internal Revenue Service
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any

-39-



--------------------------------------------------------------------------------




other applicable payments under any Loan Document, Internal Revenue Service Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;
(B)    duly completed executed originals of Internal Revenue Service Form
W-8ECI;
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
duly completed executed originals of Internal Revenue Service Form W-8BEN;
(D)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-1, Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 on
behalf of each such direct and indirect partner; or
(E)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made;
(iii)    the Administrative Agent shall also deliver two duly completed copies
of Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch”
and that the payments it receives for the account of others are not effectively
connected with the conduct of its trade or business in the United States and
that it is using such form as evidence of its agreement with the Borrower to be
treated as a U.S. person with respect to such payments; and
(iv)    if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower

-40-



--------------------------------------------------------------------------------




and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Upon the reasonable request of the Borrower or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 3.01(e). If any form or certification previously delivered pursuant
to this Section 3.01(e) expires or becomes obsolete in any respect with respect
to a Lender, such Lender shall promptly (and in any event within 10 days after
such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
Notwithstanding the foregoing, a Lender shall not be required to deliver any
form pursuant to this Section 3.01(e) that such Lender is not legally able to
deliver.
(j)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
(k)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for the full amount
of any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
the Borrower or any Guarantor has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower or any Guarantor to do so) attributable to such Lender that are paid or
payable by the Administrative Agent in connection with this Agreement or any
other Loan Document and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental

-41-



--------------------------------------------------------------------------------




Authority. A certificate as to the amount of such payment or liability delivered
by the Administrative Agent shall be conclusive, absent manifest error.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Loans, or to determine or charge interest rates based upon the Adjusted LIBO
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Loans or to Convert ABR Loans to Eurodollar Loans shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
Convert all Eurodollar Loans of such Lender to ABR Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans. Upon any such
prepayment or Conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or Converted.
3.03    Inability to Determine Rates. If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Loan or a Conversion
to or Continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan, (b) adequate and reasonable means do
not exist for determining the Adjusted LIBO Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan, or (c) the Adjusted LIBO Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Majority Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, Conversion to or
Continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of ABR Loans in the amount
specified therein.
3.04    Increased Costs; Reserves on Eurodollar Loans.
(f)    Increased Costs Generally. If any Change in Law shall:
(v)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;
(vi)    subject any Lender or the Administrative Agent to any Tax with respect
to this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Lender or the Administrative Agent in respect thereof (except
for Indemnified Taxes or Other

-42-



--------------------------------------------------------------------------------




Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender); or
(vii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any Eurodollar Loan
or in the case of clause (ii), making any Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or any other amount), then, upon request of such Lender or
the Administrative Agent, the Borrower will pay to such Lender or the
Administrative Agent, as the case may be, such additional amount or amounts as
will compensate such Lender or the Administrative Agent, as the case may be, for
such additional costs incurred or reduction suffered.
(g)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company, if
any, could have achieved but for such Change in Law (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company, if
any, with respect to capital adequacy or liquidity), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company, if any, for any such
reduction suffered.
(h)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Sections 3.04(a) and 3.04(b) and
delivered to the Borrower shall be conclusive, absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
(i)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

-43-



--------------------------------------------------------------------------------




(e)    any Continuation, Conversion, payment or prepayment of any Loan other
than an ABR Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
(f)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than an ABR Loan on the date or in the amount notified by the Borrower; or
(g)    any assignment of a Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section, each Lender shall be deemed to have funded each Eurodollar Loan
made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If (i) any Lender requests
compensation under Section 3.04, (ii) the Borrower is required to pay any
additional amount to any Lender, (iii) any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or (iv) if any Lender gives a
notice pursuant to Section 3.02, then such Lender shall use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (x) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (y) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. The Borrower may replace any Lender to the extent
contemplated by, and in accordance with, Section 10.13.
3.07    Survival. All of the Borrower’s obligations under this ARTICLE III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

-44-



--------------------------------------------------------------------------------




ARTICLE IV
CONDITIONS PRECEDENT
No Lender shall have any obligation to make its Loan under Section 2.01 until
the following conditions precedent have been satisfied or waived in accordance
with Section 10.01:
4.01    Borrower Documentation. The Administrative Agent shall have received all
of the following, each in form and substance reasonably satisfactory to the
Administrative Agent:
(d)    counterparts of (A) this Agreement executed by the Borrower, the
Administrative Agent and the Lenders listed on the signature pages to this
Agreement and (B) the Collateral Agency Agreement Joinder executed by the
Collateral Agent and the Restricted Persons;
(e)    a Note executed by the Borrower in favor of each Lender requesting a Note
reasonably in advance of the Funding Date;
(f)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Restricted Person as
the Administrative Agent may reasonably require, in form and substance
reasonably satisfactory to the Administrative Agent, evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the such Restricted Person is a party;
(g)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Restricted Person is duly organized or
formed, and that each Restricted Person is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
(h)    a favorable opinion of each of (A) Latham & Watkins LLP, counsel to the
Restricted Persons and (B) the General Counsel of ETP, LLC, in each case in form
and substance reasonably satisfactory to the Administrative Agent, addressed to
the Administrative Agent and each Lender; and the Borrower hereby requests such
counsel to deliver such opinion;
(i)    the Initial Borrower Financial Statements; and
(j)    the Solvency Certificate executed by the Chief Financial Officer of the
Borrower.
4.02    [Reserved].
4.03    Fees and Disbursements. Unless waived by the Administrative Agent, the
Borrower shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced at least two (2) days prior to the
Funding Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that

-45-



--------------------------------------------------------------------------------




such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
4.04    USA PATRIOT Act. The Lenders shall have received at least three (3)
Business Days prior to the Funding Date, to the extent requested at least five
(5) Business Days prior to the Funding Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.
4.05    Value Ratio. The ratio of (i) Value on such date to (ii) the principal
amount of Loans, the outstanding principal amount of the Revolving Loans, LC
Obligations (as defined in the Revolving Credit Agreement), the principal amount
of the Senior Notes, the outstanding principal amount of the Senior Secured Term
Loans and Hedging Termination Value of Lender Hedging Obligations and Other
Hedging Obligations on such date is not less than 2.0 to 1.0.
4.06    Representations and Warranties. Each of the representations and
warranties made by any Restricted Person in or pursuant to the Loan Documents
shall be true and correct in all material respects (and in all respects if
qualified by materiality) on and as of the Funding Date.
4.07    No Default. No Default or Event of Default shall have occurred and be
continuing on the Funding Date or after giving effect to the extension of credit
hereunder on the Funding Date.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has executed and delivered this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Funding Date specifying its
objection thereto.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
To induce each Lender to enter into this Agreement and to make its Loan on the
Funding Date the Borrower represents and warrants on the Funding Date to each
Lender that:
5.01    No Default. No event has occurred and is continuing that constitutes a
Default.
5.02    Organization and Good Standing. Each of the Restricted Persons and the
General Partner is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, having all powers required to
carry on its business and enter into and carry out the transactions contemplated
hereby. Each of the Restricted Persons and the General Partner is duly
qualified, in good standing, and authorized to do business in all other
jurisdictions wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such qualification necessary
except where the failure to so qualify has not had, and could not reasonably be
expected to have, a Material Adverse Effect.

-46-



--------------------------------------------------------------------------------




5.03    Authorization. Each Restricted Person has duly taken all action
necessary to authorize the execution and delivery by it of the Loan Documents to
which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder. The
Borrower is duly authorized to borrow funds hereunder.
5.04    No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with any provision of (i) any Law, (ii) the
organizational documents of the Borrower, any of its Subsidiaries or the General
Partner, (iii) any agreement governing material Indebtedness for borrowed money
of the Restricted Persons or (iv) any other material agreement, judgment,
license, order or permit applicable to or binding upon the Borrower, any of its
Restricted Subsidiaries or the General Partner, (b) result in the acceleration
of any material Indebtedness owed by the Borrower, any of its Restricted
Subsidiaries or the General Partner, or (c) result in or require the creation of
any Lien upon any assets or properties of the Borrower, any of its Restricted
Subsidiaries or the General Partner. Except as expressly contemplated in the
Loan Documents or disclosed in the Disclosure Schedule, no permit, consent,
approval, authorization or order of, and no notice to or filing, registration or
qualification with, any Tribunal or third party is required in connection with
the execution, delivery or performance by any Restricted Person of any Loan
Document or to consummate any transactions contemplated by the Loan Documents.
Neither the Borrower, nor any of its Restricted Subsidiaries nor the General
Partner is in breach of or in default under any instrument, license or other
agreement applicable to or binding upon it, which breach or default has had, or
could reasonably be expected to have, a Material Adverse Effect.
5.05    Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of each Restricted Person that is a party hereto or thereto, enforceable in
accordance with their terms except as such enforcement may be limited by
bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights.
5.06    Initial Financial Statements; No Material Adverse Effect.
(c)    The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Borrower
Financial Statements were prepared in accordance with GAAP. The Initial Borrower
Financial Statements fairly present the Borrower’s Consolidated financial
position at the date thereof, the Consolidated results of the Borrower’s
operations for the periods thereof and the Borrower’s Consolidated cash flows
for the periods thereof.
(d)    Since December 31, 2012, no event or circumstance has occurred that has
had, or could reasonably be expected to have, a Material Adverse Effect. Since
December 31, 2012, based upon the ETP Reporting, no event or circumstance has
occurred that has had, or could reasonably be expected to have, an ETP Material
Adverse Effect. Since December 31, 2012, based upon the Regency Reporting, no
event or circumstance has occurred that has had or would reasonably be expected
to have a Regency Material Adverse Effect.

-47-



--------------------------------------------------------------------------------




5.07    Taxes and Obligations. No Restricted Person has any outstanding
Liabilities of any kind (including contingent obligations, tax assessments, and
unusual forward or long term commitments) that exceed $10,000,000 in the
aggregate and not shown in the Initial Financial Statements, disclosed in the
Disclosure Schedule or otherwise permitted under Section 7.01. Each Restricted
Person has timely filed all tax returns and reports required to have been filed
and has paid all taxes, assessments, and other governmental charges or levies
imposed upon it or upon its income, profits or property, except to the extent
that any of the foregoing is not yet due or is being in good faith contested as
permitted by Section 6.07.
5.08    Full Disclosure. No written certificate, statement or other information,
taken as a whole, delivered herewith or heretofore by any Restricted Person to
any Lender in connection with the negotiation of this Agreement or in connection
with any transaction contemplated hereby contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not materially misleading as of the date made or deemed
made. All information regarding the Borrower’s Consolidated financial position
or results of operations and all other written information regarding Restricted
Persons, taken as a whole, furnished after the date hereof by or on behalf of
any Restricted Person to the Administrative Agent or any Lender in connection
with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby will be true, complete and accurate in every
material respect in light of the circumstances in which made, or based on
reasonable estimates on the date as of which such information is stated or
certified.
5.09    Litigation. Except as disclosed in the Initial Financial Statements, the
Applicable Regency Credit Agreement, or in the Applicable ETP Credit Agreement
or in the Disclosure Schedule and except for matters that could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect (a) there
are no actions, suits or legal, equitable, arbitrative or administrative
proceedings pending or, to the knowledge of the Borrower, threatened, by or
before any Tribunal against the Borrower, any of its Restricted Subsidiaries or
the General Partner or affecting any property of the Borrower, any of its
Restricted Subsidiaries or the General Partner, and (b) there are no outstanding
judgments, injunctions, writs, rulings or orders by any such Tribunal against
the Borrower, any of its Restricted Subsidiaries or the General Partner or
affecting any property of the Borrower, any of its Restricted Subsidiaries or
the General Partner.
5.10    ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA and the provisions of
the Code relating to ERISA Plans in all material respects. No ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any “multiemployer plan” as defined in Section 4001 of ERISA. Except
as set forth in the Disclosure Schedule: (a) no “accumulated funding deficiency”
or failure to meet applicable “minimum funding standards” (each as defined in
Section 412(a) of the Code) exists with respect to any ERISA Plan, whether or
not waived by the Secretary of the Treasury or his delegate, and (b) the current
value of each ERISA Plan’s benefit obligations does not exceed the current fair
market value of such ERISA Plan’s assets available for the payment of such
benefits by more than $10,000,000.

-48-



--------------------------------------------------------------------------------




5.11    Compliance with Laws. Except as set forth in the Disclosure Schedule,
each of the Borrower, its Restricted Subsidiaries and the General Partner has
all permits, licenses and authorizations required in connection with the conduct
of its businesses, except to the extent failure to have any such permit, license
or authorization has not had, and could not reasonably be expected to have, a
Material Adverse Effect. Each of the Borrower, its Restricted Subsidiaries and
the General Partner is in compliance with the terms and conditions of all such
permits, licenses and authorizations, and is also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any Law or in any regulation,
code, plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent failure to
comply has not had, and could not reasonably be expected to have, a Material
Adverse Effect. Each of the Borrower, its Restricted Subsidiaries and the
General Partner (a) has filed and maintained all tariffs applicable to its
business with each applicable agency, (b) all such tariffs are in compliance
with all Laws administered or promulgated by each applicable agency and (c) has
imposed charges on its customers in compliance with such tariffs, all contracts
applicable to its business and all applicable Laws except to the extent such
failure to file or impose has not had, and could not reasonably be expected to
have, a Material Adverse Effect. As used herein, “agency” includes the Federal
Energy Regulatory Commission and each other United States federal, state, or
local governmental department, commission, board, bureau, agency or
instrumentality having jurisdiction over any Restricted Person or its
properties.
5.12    Environmental Laws. Without limiting the provisions of Section 5.11 and
except as disclosed in the Disclosure Schedule or as has not had, and could not
reasonably be expected to have, a Material Adverse Effect (or with respect to
(c), (d) and (e) below, where the failure to take such actions has not had, and
could not reasonably be expected to have, a Material Adverse Effect):
(a)    Neither any property of any of the Borrower, or its Restricted
Subsidiaries, nor the operations conducted thereon nor any other operations of
any of the Borrower or its Restricted Subsidiaries violate any order or
requirement of any Governmental Authority or any Environmental Laws;
(b)    Without limitation of clause (a) above, no property of any of the
Borrower, or its Restricted Subsidiaries nor the operations currently conducted
thereon or, to the best knowledge of the Borrower, by any prior owner or
operator of such property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any Governmental Authority or to any remedial
obligations under Environmental Laws;
(c)    All notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed in connection with the operation or use of any
and all property of the Borrower and its Restricted Subsidiaries, including
without limitation past or present treatment, storage, disposal or release of a
hazardous substance, hazardous waste or solid waste into the environment, have
been duly obtained or filed, and the Borrower and its Restricted Subsidiaries
are in compliance with the terms and conditions of all such notices, permits,
licenses and similar authorizations;

-49-



--------------------------------------------------------------------------------




(d)    All hazardous substances, hazardous waste, solid waste, and oil and gas
exploration and production wastes, if any, generated at any and all property of
the Borrower or any of its Restricted Subsidiaries have in the past been
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an endangerment to public health or welfare or the
environment, and, to the best knowledge of the Borrower, all such transport
carriers and treatment and disposal facilities have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or threatened action, investigation or
inquiry by any Governmental Authority in connection with any Environmental Laws;
(e)    The Borrower and its Restricted Subsidiaries have taken all steps
reasonably necessary to determine and have determined that no hazardous
substances, hazardous waste, solid waste, or oil and gas exploration and
production wastes, have been disposed of or otherwise released and there has
been no threatened release of any hazardous substances on or to any property of
the Borrower or any of its Restricted Subsidiaries;
(f)    To the extent applicable, all property of the Borrower and its Restricted
Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the Environmental Laws or scheduled as of the date
hereof to be imposed by the Environmental Laws during the term of this
Agreement, and the Borrower does not have any reason to believe that such
property, to the extent subject to the Environmental Laws, will not be able to
maintain compliance with the Environmental Laws requirements during the term of
this Agreement; and
(g)    Neither the Borrower nor any of its Restricted Subsidiaries has any known
contingent liability in connection with any release or threatened release of any
oil, hazardous substance, hazardous waste or solid waste into the environment.
5.13    Borrower’s Subsidiaries. The Borrower does not have any Subsidiary or
own any Equity Interests in any other Person except those listed in the
Disclosure Schedule or disclosed to the Administrative Agent in writing. Neither
the Borrower nor any of its Subsidiaries is a member of any general or limited
partnership, limited liability company, joint venture or association of any type
whatsoever except those listed in the Disclosure Schedule or disclosed to the
Administrative Agent in writing. The Borrower owns, directly or indirectly, the
equity membership or partnership interest in each of its Subsidiaries, which is
indicated in the Disclosure Schedule or disclosed to the Administrative Agent in
writing.
5.14    Title to Properties; Licenses. Each Restricted Person has good and
defensible title to or valid leasehold interests in all of its material
properties and assets, free and clear of all Liens other than Permitted Liens
and of all impediments to the use of such properties and assets in such
Restricted Person’s business. Each Restricted Person possesses all licenses,
permits, franchises, patents, copyrights, trademarks and trade names, and other
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) that are necessary
to carry out its business as presently conducted and as presently proposed to be
conducted hereafter, and no Restricted Person is in violation in any material
respect of the terms under which it possesses such intellectual property or the
right to use such intellectual property

-50-



--------------------------------------------------------------------------------




unless, in each case, such failure to possess or violation has not had, and
could not reasonably be expected to have, a Material Adverse Effect.
5.15    Government Regulation. (a) Neither the Borrower nor any other Restricted
Person owing Obligations is subject to regulation under (i) the Federal Power
Act, (ii) the Investment Company Act of 1940, or (iii) any other Law which
regulates the incurring by such Person of Indebtedness.
(b) Neither the Borrower nor any of its Restricted Subsidiaries, nor any Person
having “control” (as that term is defined in 12 U.S.C. § 375b(9) or in
regulations promulgated pursuant thereto) of the Borrower or any of its
Restricted Subsidiaries, is a “director” or an “executive officer” or “principal
shareholder” (as those terms are defined in 12 U.S.C. § 375b(8) or (9) or in
regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which any Lender is a subsidiary or of any subsidiary of a bank
holding company of which any Lender is a subsidiary. Neither the Borrower nor
any subsidiary or Affiliate of the Borrower is (i) named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/enforcement/ofac/sdn/sdnlist.txt, or (ii) (A) an
agency of the government of a country, (B) an organization controlled by a
country, or (C) a person resident in a country that is subject to a sanctions
program identified on the list maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control and available at
http://www.treas.gov/offices/enforcement/ofac/programs/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person, and the proceeds from the loan will not be used
to fund any operations in, finance any investments or activities in, or make any
payments to, any such country, agency, organization or person.
5.16    Solvency. The certifications set forth in the Solvency Certificate are
true and correct.
5.17    Margin Regulations. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of, or
is inconsistent with, any of the Regulations of the Board, including Regulations
T, U and X. Without limiting the foregoing, the Borrower represents and warrants
that the Borrower is not engaged principally, or as one of the Borrower’s
important activities, in the business of extending credit to others for the
purpose of purchasing or carrying margin stock unless the Borrower and the
Lenders (or the Administrative Agent with the approval of the Lenders) shall
have executed an appropriate Form U-1 evidencing compliance with Regulations T,
U, and X.
5.18    Status as Senior Debt of the Borrower. The Loans constitute senior debt
of the Borrower and, without regard to the Collateral, are pari passu with the
Borrower’s other unsecured, non-subordinated Indebtedness for borrowed money.
5.19    [Reserved].
5.20    Collateral Documents. The Collateral Documents are effective to create
in favor of the Collateral Agent (for the benefit of the Secured Parties) a
legal, valid and enforceable Lien

-51-



--------------------------------------------------------------------------------




in the Collateral described therein and proceeds thereof. In the case of the
Collateral consisting of certificated securities, when certificates representing
such Collateral are delivered to the Collateral Agent and in the case of the
other Collateral described in the Collateral Documents, when financing
statements in appropriate form are filed in the appropriate offices, the
Collateral Agent shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Restricted Persons in such Collateral and,
subject to Section 9-315 of the New York UCC, the proceeds thereof, as security
for the Obligations, the Revolving Obligations, the Lender Hedging Obligations,
the Other Hedging Obligations, the Senior Note Obligations, the Senior Secured
Term Loan Obligations and any other obligations secured by the Collateral
Documents, in each case prior and superior in right to any other Person other
than Permitted Liens which are permitted to attach under the terms of this
Agreement.
ARTICLE VI
AFFIRMATIVE COVENANTS
To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, the Borrower covenants and agrees
that from and after the Funding Date until the full and final payment of the
Obligations and the termination of this Agreement, unless the Majority Lenders,
or all Lenders as required under Section 10.01, have previously agreed
otherwise:
6.01    Payment and Performance. Each Restricted Person will pay all amounts due
under the Loan Documents to which it is a party, in accordance with the terms
thereof.
6.02    Books, Financial Statements and Reports. The Borrower will maintain and
will cause its Restricted Subsidiaries to maintain a standard system of
accounting and proper books of record and account in accordance with GAAP, will
maintain its Fiscal Year, and will furnish the following statements and reports
to the Administrative Agent for distribution to each Lender at the Borrower’s
expense:
(h)    As soon as available, and in any event within ninety (90) days after the
end of each Fiscal Year, (i) complete Consolidated financial statements of the
Borrower together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion relating to such
financial statements, based on an audit using generally accepted auditing
standards, by Grant Thornton LLP, or other independent certified public
accountants selected by the General Partner and acceptable to the Administrative
Agent, stating that such Consolidated financial statements have been so
prepared; provided, however, that at any time when the Borrower shall be subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the Annual Report
on Form 10-K of the Borrower for such Fiscal Year prepared in compliance with
the requirements therefor and filed with the Commission shall be deemed to
satisfy the requirements of this clause (a)(i), and (ii) a consolidating balance
sheet and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Persons (reflecting the
consolidating information for each MLP, the Company, each Drop Down Entity, each
Drop Down/Transfer Joint Venture and their respective subsidiaries on a
Consolidated basis) and the Restricted Subsidiaries (individually or with one or

-52-



--------------------------------------------------------------------------------




more on a combined basis) for such Fiscal Year, setting forth, in each case, in
comparative form, figures for the preceding Fiscal Year, such financial
statements and information of the Borrower furnished, in each case, pursuant to
clause (ii) to be certified by an authorized financial officer of the Borrower
as presenting fairly, in all material respects, the information contained
therein, on a basis consistent with the Consolidated financial statements, which
consolidating statement of operations may be in summary form in detail
satisfactory to the Administrative Agent. Such financial statements shall
contain a Consolidated balance sheet as of the end of such Fiscal Year and
Consolidated statements of earnings for such Fiscal Year. Such financial
statements shall set forth in comparative form the corresponding figures for the
preceding Fiscal Year.
(i)    As soon as available, and in any event within fifty (50) days after the
end of each Fiscal Quarter (i) the Borrower’s Consolidated balance sheet as of
the end of such Fiscal Quarter and the Borrower’s Consolidated statements of
income, partners’ capital and cash flows for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, all in reasonable detail and prepared in accordance with GAAP,
subject to changes resulting from normal year‑end adjustments; provided,
however, that at any time when the Borrower shall be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, delivery within the
time period specified above of copies of the Quarterly Report on Form 10-Q of
the Borrower for such Fiscal Quarter prepared in accordance with the
requirements therefor and filed with the Commission shall be deemed to satisfy
the requirements of this clause (b)(i) for any of the first three Fiscal
Quarters of a Fiscal Year and (ii) a consolidating balance sheet and a
consolidating statement of operations reflecting the consolidating information
for the Borrower, the Unrestricted Persons (reflecting the consolidating
information for each MLP, the Company, each Drop Down Entity, each Drop
Down/Transfer Joint Venture and their respective subsidiaries on a Consolidated
basis) and the Restricted Subsidiaries (individually or with one or more on a
combined basis) for such Fiscal Quarter, setting forth, in each case, in
comparative form, figures for same period of the preceding Fiscal Year, such
financial statements and information of the Borrower furnished, in each case,
pursuant to clauses (b)(i) and (ii), to be certified by an authorized financial
officer of the Borrower as presenting fairly, in all material respects, the
information contained therein, on a basis consistent with the Consolidated
financial statements, which consolidating statement of operations may be in
summary form in detail satisfactory to the Administrative Agent. Such financial
statements shall set forth in comparative form the corresponding figures for the
same period or date of the preceding Fiscal Year. In addition the Borrower will,
together with each such set of financial statements and each set of financial
statements furnished under subsection (a) or (b) of this Section, furnish a
Compliance Certificate, signed on behalf of the Borrower by the chief financial
officer, principal accounting officer or treasurer of the General Partner,
setting forth that such financial statements of the Borrower as presenting
fairly, in all material respects, the information contained therein (subject, in
the case of Fiscal Quarter-end statements, to normal year-end adjustments),
stating that such officer has reviewed the Loan Documents, containing
calculations showing compliance (or non‑compliance) at the end of such Fiscal
Quarter with the requirements of Section 7.12, and stating that no Default
exists at the end of such Fiscal Quarter or at the time of such certificate or
specifying the nature and period of existence of any such Default.

-53-



--------------------------------------------------------------------------------




(j)    Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (c) on the date that such information is
posted at the Borrower’s, the Company’s or an MLP’s web site on the Internet or
at such other web sites as notified to the Lenders.
(k)    The Borrower will furnish to the Administrative Agent prompt written
notice of any change (but in no event later than 10 Business Days after such
change, unless otherwise agreed by the Administrative Agent) in (i) any
Restricted Person’s name, (ii) any Restricted Person’s identity or
organizational form or jurisdiction of incorporation, or (iii) any Restricted
Person’s Federal Taxpayer Identification Number. The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless,
promptly therewith, it shall have provided the Administrative Agent with all
filings under the UCC or otherwise that are required in order for the
Administrative Agent to continue to have a valid, legal and perfected security
interest in all the Collateral as contemplated in the Collateral Documents. The
Borrower also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.
(l)    [reserved].
(m)    At the time of the delivery thereof pursuant to the Applicable MLP Credit
Agreement or any indenture or agreement governing Indebtedness of an MLP and its
subsidiaries, copies of (i) each financial statement of such MLP and/or its
subsidiaries accompanied by each report, opinion or certificate required to be
provided in connection with such financial statement, (ii) each certificate
regarding compliance with representations, warranties and covenants and/or the
absence of default, and (iii) each other report or notice regarding any default
or potential default in such Indebtedness or other Indebtedness, any material
adverse change or material adverse effect, or other material event or
circumstance, including those related to any claim or notice of potential
liability under Environmental Laws, any filing of any suit or proceeding or the
assertion of any claim or violation of any Laws, in each case as required under
the provisions of the Applicable MLP Credit Agreement or such other indenture or
agreement; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (f) on the date that such information is
posted at the applicable MLP’s web site on the Internet or at such other web
sites as notified to the Lenders.
(n)    Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by an MLP or any of its
subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by an MLP or any of its subsidiaries with the Commission and of
all press releases and other statements made available generally by an MLP or
any of its subsidiaries to the public concerning material developments; provided
that the Borrower shall be deemed to have furnished

-54-



--------------------------------------------------------------------------------




the information specified in this clause (g) on the date that such information
is posted at the applicable MLP’s web site on the Internet or at such other web
sites as notified to the Lenders.
6.03    Other Information and Inspections. Each Restricted Person will furnish
to each Lender any information which the Administrative Agent or any Lender may
from time to time reasonably request concerning any representation, warranty,
covenant, provision or condition of the Loan Documents or any matter in
connection with Restricted Persons’ businesses and operations. Each Restricted
Person will permit representatives appointed by the Administrative Agent
(including independent accountants, auditors, agents, attorneys, appraisers and
any other Persons) to visit and inspect during normal business hours (which
right to visit and inspect shall be limited to once during any Fiscal Year
unless an Event of Default has occurred and is continuing) any of such
Restricted Person’s property, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain, and each Restricted Person shall
permit the Administrative Agent or its representatives to investigate and verify
the accuracy of the information furnished to the Administrative Agent or any
Lender in connection with the Loan Documents and to discuss all such matters
with its officers, employees and, upon prior notice to the Borrower, its
representatives.
6.04    Notice of Material Events. The Borrower will notify the Administrative
Agent for delivery to each Lender promptly, and not later than five (5) Business
Days in the case of subsection (b) below and not later than thirty (30) days in
the case of any other subsection below, after any Responsible Officer of the
Borrower has knowledge thereof, stating that such notice is being given pursuant
to this Agreement, of:
(g)    the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect or an ETP Material
Adverse Effect or a Regency Material Adverse Effect or a SUG Material Adverse
Effect;
(h)    the occurrence of (i) any Default or any “Default” as defined in the
Applicable MLP Credit Agreement, (ii) any “Default” or “Event of Default” as
defined in the Indenture, (iii) any “Default” or “Event of Default” as defined
in the Revolving Credit Agreement, (iv) any “Default” or “Event of Default” as
defined in the SUG Credit Agreement, or (v) any “Default” or “Event of Default”
as defined in the Senior Secured Term Loan Agreement;
(i)    the acceleration of the maturity of any Indebtedness owed by the Borrower
or any of its Subsidiaries or of any default by the Borrower or any of its
Subsidiaries under any indenture, mortgage, agreement, contract or other
instrument to which it is a party or by which it or any of its properties is
bound, if such acceleration or default has had or could have a Material Adverse
Effect, an ETP Material Adverse Effect, a Regency Material Adverse Effect, or a
SUG Material Adverse Effect;
(j)    the occurrence of any Termination Event;

-55-



--------------------------------------------------------------------------------




(k)    under any Environmental Law, any claim of $10,000,000 or more with
respect to any Restricted Person or of $50,000,000 or more with respect to any
Unrestricted Person, any notice of potential liability that could reasonably be
expected to exceed such amount with respect to such Person, or any other
material adverse claim asserted against any Restricted Person or any
Unrestricted Person or with respect to any Restricted Person’s or any
Unrestricted Person’s properties taken as a whole; and
(l)    the filing of any suit or proceeding, or the assertion in writing of a
claim, against any Restricted Person or any Unrestricted Person or with respect
to any Restricted Person’s or any Unrestricted Person’s properties, in which an
adverse decision could reasonably be expected to have a Material Adverse Effect,
or an ETP Material Adverse Effect, or a Regency Material Adverse Effect, or a
SUG Material Adverse Effect.
Upon the occurrence of any of the foregoing, Restricted Persons will take all
necessary steps to, or in the case of an MLP, the Company, an Unrestricted
Person or their respective subsidiaries, will use commercially reasonable
efforts to cause such Person to, remedy promptly any such Material Adverse
Effect, Default, acceleration, default, or Termination Event, to protect against
any such adverse claim, to defend any such suit or proceeding, and to resolve
all controversies on account of any of the foregoing. Each notice pursuant to
this Section shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to herein and stating
what action the Restricted Person has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.04(b) shall describe with
particularity any and all provisions of this Agreement and other Loan Documents,
if applicable, that have been breached.
6.05    Maintenance of Properties. The Borrower shall, and shall cause each
other Restricted Person to, maintain and keep, or cause to be maintained and
kept, its properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent any Restricted Person from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Borrower has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
6.06    Maintenance of Existence and Qualifications. The Borrower shall, and
shall cause each other Restricted Person to, (a) maintain and preserve its
existence and its rights and franchises in full force and effect and (b) qualify
to do business in all states or jurisdictions where required by applicable Law,
except where the failure so to qualify has not had, and could not reasonably be
expected to have, a Material Adverse Effect, or except in a transaction
otherwise permitted by Section 7.03.
6.07    Payment of Trade Liabilities, Taxes, etc. The Borrower shall, and shall
cause each other Restricted Person to:
(a)    timely file all tax returns required to be filed in any jurisdiction;

-56-



--------------------------------------------------------------------------------




(b)    timely pay and discharge all taxes shown to be due and payable on such
returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a lien on properties or assets of the Borrower or any
other Restricted Person;
(c)    timely pay all Liabilities owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course of its business;
(d)    timely pay and discharge when due all other Liabilities now or hereafter
owed by it, other than royalty payments suspended in the ordinary course of
business; and
(e)    maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP.
Each Restricted Person may, however, delay paying or discharging any of the
foregoing so long as (i) the amount, applicability or validity thereof is
contested by the Borrower or such Restricted Person on a timely basis in good
faith and in appropriate proceedings, and the Borrower or such Restricted Person
has established adequate reserves therefor in accordance with GAAP on the books
of the Borrower or such Restricted Person or (ii) the non-payment of all such
taxes, assessments, charges, levies and Liabilities in the aggregate could not
reasonably be expected to have a Material Adverse Effect.    
6.08    Insurance. The Borrower shall, and shall cause each other Restricted
Person to, at all times maintain at its own expense with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
6.09    Compliance with Law. The Borrower shall, and shall cause each other
Restricted Person to, conduct its business and affairs in compliance with all
Laws applicable thereto and will maintain in good standing all licenses that may
be necessary or appropriate to carry on its business, except for failures so to
comply that have not had, and could not reasonably be expected to have, a
Material Adverse Effect.
6.10    Environmental Matters. The Borrower shall, and shall cause each other
Restricted Person to:
(a)    comply in all material respects with all Environmental Laws now or
hereafter applicable to such Restricted Person as well as all contractual
obligations and agreements with respect to environmental remediation or other
environmental matters and shall obtain, at or prior to the time required by
applicable Environmental Laws, all environmental, health and safety permits,
licenses and other authorizations necessary for its operations and will maintain
such authorizations in full force and effect;

-57-



--------------------------------------------------------------------------------




(b)    promptly furnish to the Administrative Agent all written notices of
violation, orders, claims, citations, complaints, penalty assessments, suits or
other proceedings received by any Restricted Person or General Partner, or of
which it has notice, pending or threatened against any Restricted Person, the
potential liability of which exceeds or might reasonably be expected to exceed
$15,000,000 or could reasonably be expected to have a Material Adverse Effect if
resolved adversely against any Restricted Person, by any Governmental Authority
with respect to any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations in connection with
its ownership or use of its properties or the operation of its business; and
(c)    promptly furnish to the Administrative Agent all requests for
information, notices of claim, demand letters, and other notifications, received
by any Restricted Person or General Partner in connection with its ownership or
use of its properties or the conduct of its business, relating to potential
responsibility with respect to any investigation or clean-up of Hazardous
Material at any location, the potential liability of which exceeds or might
reasonably be expected to exceed $15,000,000 or could reasonably be expected to
have a Material Adverse Effect if resolved adversely against any Restricted
Person.
6.11    Guaranties by Restricted Subsidiaries.
(h)    The Borrower shall cause each Restricted Subsidiary, whether existing on
the Closing Date or created, acquired or coming into existence after the Closing
Date, that Guarantees any other Indebtedness of the Borrower (including the
Revolving Credit Agreement) to execute and deliver to the Administrative Agent a
Guaranty for so long as such other Indebtedness is Guaranteed.
(i)    Simultaneously with its delivery of such a Guaranty, the Borrower shall
cause each Restricted Subsidiary to, at the reasonable request of the
Administrative Agent, provide written evidence reasonably satisfactory to the
Administrative Agent that such Restricted Subsidiary has taken all corporate,
limited liability company or partnership action necessary to duly approve and
authorize its execution, delivery and performance of such Guaranty and any other
documents which it is required to execute.
(j)    The Borrower may redesignate any Unrestricted Person to be a Restricted
Subsidiary, provided that the Borrower shall not make such a designation unless
at the time of such action and after giving effect thereto, (i) none of such
Unrestricted Persons have outstanding Indebtedness or Guarantees, other than
Indebtedness permitted under Section 7.01, or Liens on any of their property,
other than Permitted Liens (in each case taking into account the other
Indebtedness and Liens of the Restricted Persons), (ii) no Default or Event of
Default shall exist, (iii) all representations and warranties herein will be
true and correct in all material respects if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (iv) the Borrower has
provided to the Administrative Agent an officer’s certificate in form
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions have been satisfied. In no event will either MLP or any of
their respective subsidiaries be designated a Restricted Subsidiary.

-58-



--------------------------------------------------------------------------------




(k)    The Borrower may designate any Person who becomes a Subsidiary of the
Borrower after the date hereof to be an Unrestricted Person, provided that all
Investments in such Subsidiary at the time of such designation shall be treated
as Investments made on the date of such designation in an amount equal to the
fair market value of all Restricted Persons’ Investments in such Unrestricted
Person at the time of such designation, and provided further that at the time of
such action and after giving effect thereto, (i) such Subsidiary does not own,
directly or indirectly, any Indebtedness or Equity Interests of the Borrower or
any Restricted Subsidiary, other than any Drop Down Equity or Drop Down/Transfer
Debt, (ii) no Default or Event of Default shall exist, (iii) all representations
and warranties herein will be true and correct in all material respects if
remade at the time of such designation, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, (iv) the Investment represented by such designation is permitted under the
definition of Permitted Investments and (v) the Borrower has provided to the
Administrative Agent an officer’s certificate in form satisfactory to the
Administrative Agent to the effect that each of the foregoing conditions have
been satisfied.
6.12    [Reserved].
6.13    Further Assurances. At any time or from time to time upon the reasonable
request of the Administrative Agent, the Borrower shall, and shall cause each
other Restricted Person to, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, the Borrower shall, and shall cause each other Restricted Person to,
take such actions as the Administrative Agent may reasonably request from time
to time to ensure that the Obligations are guaranteed by the Guarantors and
secured by substantially all of the assets of the Restricted Persons (other than
ETP GP and Regency GP), including all of the outstanding Equity Interests of any
Restricted Subsidiary acquired or created after the Closing Date.
6.14    Miscellaneous Business Covenants. The Borrower shall, and shall cause
each other Restricted Person to, (i) maintain entity records and books of
account separate from those of any other entity, including each MLP, the
Company, each Drop Down Entity or any of their respective subsidiaries, which is
an Affiliate of such entity; (ii) not commingle its funds or assets with those
of any other entity, including each MLP, the Company, each Drop Down Entity or
any of their respective subsidiaries, which is an Affiliate of such entity; and
(iii) provide that the board of directors or other analogous governing body of
the General Partner will hold all appropriate meetings to authorize and approve
such entity’s actions, which meetings will be separate from those of other
entities, including each MLP, the Company, each Drop Down Entity or any of their
respective subsidiaries; provided that such governing bodies may from time to
time hold joint meetings for administrative purposes (e.g.: to provide
information about the respective businesses and operations of the Borrower, on
the one hand, and an MLP, the Company, a Drop Down Entity or any of their
respective subsidiaries, on the other hand).

-59-



--------------------------------------------------------------------------------




6.15    Restricted/Unrestricted Persons. The Borrower:
(a)    will not, and will not permit any Restricted Person to guaranty any
Indebtedness of any of the Unrestricted Persons, other than the Drop
Down/Transfer Guarantees or pursuant to clause (d) of the definition of
Permitted Investments;
(b)    will not permit any Unrestricted Person to hold any equity or other
ownership interest in any Restricted Person other than the Drop Down Equity to
be held by the Company;
(c)    will operate each Unrestricted Person in such a manner as to make it
apparent to all creditors of such Unrestricted Person that such Unrestricted
Person is a legal entity separate and distinct from all of the Restricted
Persons and as such is solely responsible for its debts;
(d)    will cause ETP and each of its subsidiaries which has a Restricted Person
as its general partner to incur Indebtedness only under notes, loan agreements
or other applicable agreements that expressly state that such Indebtedness is
being incurred by ETP and, if applicable, such subsidiaries, on a basis that is
non-recourse to ETP’s general partner; and
(e)    will cause each Unrestricted Person (other than an MLP, the Company and
their respective subsidiaries) to incur Indebtedness only under notes, loan
agreements or other applicable agreements that expressly state that such
Indebtedness is being incurred by such Unrestricted Person on a basis that is
non-recourse to the Restricted Persons.
Notwithstanding the foregoing, if any assets are granted to secure the Revolving
Obligations or the Senior Secured Term Loan Obligations, the Borrower shall
promptly grant to the Collateral Agent for the benefit of the Secured Parties a
first priority Lien on such assets as security for the Obligations.
ARTICLE VII
NEGATIVE COVENANTS
To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, the Borrower covenants and agrees that, from
and after the Funding Date until the full and final payment of the Obligations
and the termination of this Agreement, unless Majority Lenders, or all Lenders
as required under Section 10.01, have previously agreed otherwise:
7.01    Indebtedness. The Borrower shall not, and shall not permit any other
Restricted Person to, in any manner owe or be liable for Indebtedness except for
the following:
(o)    the Obligations and one or more series of Indebtedness comprising Term
Loan Refinancing Indebtedness;
(p)    Indebtedness of any Restricted Person (other than ETP GP, ETP LLC,
Regency GP and Regency LLC) to any other Restricted Person (other than ETP GP,
ETP LLC, Regency GP and Regency LLC); provided, (i) all such Indebtedness shall
be evidenced by promissory notes and all

-60-



--------------------------------------------------------------------------------




such notes shall be subject to a first priority Lien pursuant to the Pledge
Agreement, (ii) all such Indebtedness shall be unsecured and subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of the applicable promissory notes or an intercompany subordination agreement
that in any such case is reasonably satisfactory to the Administrative Agent,
and (iii) any payment by any Restricted Person that is a Guarantor under any
guaranty of the Obligations shall result in a pro rata reduction of the amount
of any such Indebtedness owed by such Guarantor to the Borrower or to any
Restricted Subsidiary that is a Guarantor for whose benefit such payment is
made;
(q)    Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;
(r)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;
(s)    Indebtedness of (i) ETP LLC arising by operation of law as a result of
ETP LLC being the general partner of ETP GP, (ii) ETP GP arising by operation of
law as a result of ETP GP being the general partner of ETP, (iii) Regency LLC
arising by operation of law as a result of Regency LLC being the general partner
of Regency GP, and (iv) Regency GP arising by operation of law as a result of
Regency GP being the general partner of Regency;
(t)    Indebtedness in respect to future payment for non-competition covenants
and similar payments under agreements governing a Permitted Acquisition by a
Restricted Person not to exceed at any time $5,000,000;
(u)    Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof incurred prior to the time such Person becomes a Subsidiary, not to
exceed at any time $15,000,000; provided that (i) such Indebtedness is not
created in contemplation of such Person becoming a Subsidiary and (ii) such
Indebtedness is not assumed or Guaranteed by any other Restricted Person;
(v)    other Indebtedness of the Borrower (and, without duplication, Guarantees
thereof by Subsidiaries of the Borrower who are Guarantors of the Obligations
hereunder) in an aggregate principal amount not to exceed at any time
$20,000,000;
(w)    Senior Note Obligations; provided the amount of such Indebtedness shall
not exceed an aggregate principal amount of $1,800,000,000 outstanding at any
one time and any refinancings, renewals or extensions of all or any part of any
Senior Note Obligations (“Senior Note Refinancing Indebtedness”), provided that
(i) the maturity date of such Senior Note Refinancing Indebtedness is no earlier
than one year after the Maturity Date, (ii) there are no scheduled repayments of
principal of such Senior Note Refinancing Indebtedness or sinking fund payments
thereon prior to the date that is one year after the Maturity Date, (iii) the
documents or instruments governing such Indebtedness do not contain any
maintenance financial covenant, (iv) such Indebtedness is not secured on a basis
which is senior to the Loans and other Obligations under this Agreement, and

-61-



--------------------------------------------------------------------------------




(v) the principal amount of such Senior Note Refinancing Indebtedness does not
exceed the principal amount of Senior Note Obligations being refinanced, renewed
or extended except by an amount equal to accrued and unpaid interest, prepayment
premium, fees and expenses reasonably incurred in connection with such
refinancing, renewal or extension;
(x)    Indebtedness under the Revolving Credit Agreement; provided that the
amount of such Indebtedness shall not exceed an aggregate amount of $200,000,000
outstanding at any one time except by an amount equal to accrued and unpaid
interest, prepayment premium, fees and expenses reasonably incurred in
connection with any refinancing, renewal or extension of such Indebtedness;
(y)    Indebtedness under the Senior Secured Term Loan Agreement; provided that
the amount of such Indebtedness shall not exceed an aggregate amount of
$2,000,000,000 outstanding at any one time except by an amount equal to accrued
and unpaid interest, prepayment premium, fees and expenses reasonably incurred
in connection with any refinancing, renewal or extension of such Indebtedness;
(z)    any Drop Down/Transfer Guarantees and any Drop Down/Transfer Debt; and
(aa)    other Indebtedness not permitted by this Section 7.01, which may include
additional Indebtedness under the Revolving Credit Agreement, provided that
after giving pro forma effect to the incurrence of such Indebtedness, the
Borrower shall be in compliance with the requirements of Section 7.12.
7.02    Limitation on Liens. The Borrower shall not, and shall not permit any
other Restricted Person to, create, assume or permit to exist any Lien upon or
with respect to any of its properties or assets now owned or hereafter acquired,
except the following Liens (to the extent permitted by this Section, herein
called “Permitted Liens”):
(c)    Liens existing on the date of this Agreement and listed in the Disclosure
Schedule;
(d)    Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or the validity of which is being contested in good faith
and by appropriate proceedings, if necessary, for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;
(e)    pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;
(f)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including Liens on property of any Restricted
Person in the possession of storage facilities, pipelines or barges) arising in
the ordinary course of business for amounts which are not more than sixty (60)
days past due or the validity of which is being contested in good faith and by
appropriate proceedings, if necessary, and for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;

-62-



--------------------------------------------------------------------------------




(g)    deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
(h)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of any Restricted Person;
(i)    rights reserved to or vested in any Governmental Authority by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;
(j)    rights reserved to or vested by Law in any Governmental Authority to
control or regulate in any manner any of the properties of any Restricted Person
or the use thereof or the rights and interests of any Restricted Person therein
under any and all Laws;
(k)    rights reserved to the grantors of any properties of any Restricted
Person, and the restrictions, conditions, restrictive covenants and limitations,
in respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;
(l)    inchoate Liens in respect of pending litigation or with respect to a
judgment that has not resulted in an Event of Default under Section 8.01;
(m)    statutory Liens in respect of payables;
(n)    any Lien existing on any property prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any property of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property of the
Borrower or any Subsidiary, (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be; and (iv) such Liens together with all Liens
permitted under Section 7.02(m) do not secure Indebtedness in excess of the
amount permitted by Section 7.02(m);
(o)    Liens securing Indebtedness permitted by Sections 7.01(f), 7.01(g) or
7.01(h); provided that such Liens do not secure Indebtedness that together with
(but without duplication) all Indebtedness secured by Liens permitted under
Section 7.02(l) exceeds a principal amount at any one time of $35,000,000;

-63-



--------------------------------------------------------------------------------




(p)    Liens on cash margin collateral securing Hedging Contracts permitted
under Section 7.10;
(q)    Liens in respect of operating leases covering only the property subject
thereto; and
(r)    Liens securing (i) Revolving Obligations in an original principal amount
not to exceed $300,000,000, the Lender Hedging Obligations secured ratably
thereunder and the Other Hedging Obligations, (ii) for so long as the Senior
Note Obligations or any Senior Note Refinancing Indebtedness are required
pursuant to the terms of the Indenture or the documentation governing the Senior
Note Refinancing Indebtedness to be equally and ratably secured with the
obligations under this Agreement, the Senior Note Obligations or Senior Note
Refinancing Indebtedness, (iii) the Senior Secured Term Loan Obligations and/or
any Term Loan Refinancing Indebtedness, (iv) the Obligations and (v) obligations
for other Indebtedness incurred pursuant to Section 7.01(m); provided that, in
connection with any Indebtedness secured pursuant to this Section 7.02(p), after
giving pro forma effect to the incurrence of such Indebtedness, the ratio of (i)
Value on such date to (ii) the outstanding principal amount of all obligations
so secured on such date is not less than 2.0 to 1.0.
Notwithstanding any of the foregoing to the contrary, no Liens of the kind set
forth in clauses (a) through and including (o) above shall be permitted on the
Equity Interests of the Company, SUG Holdco, ETP, ETP GP, ETP LLC, Regency,
Regency GP or Regency LLC, other than those Liens created to secure (i) the
Revolving Obligations, the Lender Hedging Obligations secured ratably thereunder
and the Other Hedging Obligations, (ii) for so long as the Senior Note
Obligations are required pursuant to the terms of the Indenture to be equally
and ratably secured with other obligations secured by any of such Equity
Interests, the Senior Note Obligations, (iii) the Senior Secured Term Loan
Obligations and/or any Term Loan Refinancing Indebtedness, (iv) the Obligations
and (iv) obligations for other Indebtedness incurred pursuant to Section
7.01(m).
7.03    Limitation on Mergers, Issuances of Subsidiary Securities. The Borrower
shall not, and shall not permit any other Restricted Person to, enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself or suffer any liquidation or dissolution, except (a) Permitted
Acquisitions, (b) the merger, dissolution or liquidation into or consolidation
of a Restricted Subsidiary (other than ETP GP, ETP LLC, Regency GP or Regency
LLC) with or into the Borrower (so long as the Borrower is the surviving entity)
or another Restricted Subsidiary (other than ETP GP, ETP LLC, Regency GP or
Regency LLC) (so long as if one such Restricted Person is a Guarantor, the
surviving entity shall be a Guarantor) and (c) any Restricted Person, other than
the Borrower, may dissolve so long as such dissolution could not reasonably be
expected to result in a Material Adverse Effect or have a material adverse
effect on the value of the Guaranty or the Collateral. Except in connection with
a sale of all of the Equity Interest of a Restricted Subsidiary permitted under
Section 7.04: (i) the Borrower will not, and will not permit any Restricted
Subsidiary to, sell, transfer or otherwise dispose the Equity Interest of any
Restricted Subsidiary and no Restricted Subsidiary will issue any additional
Equity Interests if such action will result in or allow any diminution of the
Borrower’s Equity Interest (direct or indirect) in such Restricted Subsidiary;
and (ii) no Restricted Subsidiary of the Borrower that is a partnership will
allow any diminution of the Borrower’s interest (direct or indirect) in such
Restricted Subsidiary.

-64-



--------------------------------------------------------------------------------




7.04    Limitation on Sales of Property. The Borrower shall not, and shall not
permit any other Restricted Person to, sell, transfer, lease, exchange, alienate
or dispose of any of its property or any material interest therein except:
(e)    in respect of Borrower, (or any Restricted Subsidiary that holds limited
partnership units of an MLP), and in respect of ETP GP, ETP LLC, Regency GP or
Regency LLC: (i) the sale of stock or other securities issued by a Restricted
Subsidiary of a Restricted Person in order to qualify directors if required by
applicable law, (ii) the sale of immaterial assets (other than stock or
securities, including partnership units) in the ordinary course, (iii) the sale
of limited partnership units of an MLP or Equity Interests of the Company held
directly or indirectly by the Borrower, provided that with respect to this
clause (iii) (A) no Default or Event of Default shall have occurred or be
continuing or would result therefrom, (B)(1) the aggregate sale of limited
partnership units of ETP from and after March 26, 2012 shall not exceed 25% of
such units owned by the Borrower or of such units owned by its Restricted
Subsidiaries as of such date, (2) the aggregate sale of Equity Interests of the
Company held directly or indirectly by the Borrower from and after March 26,
2012 shall not exceed 50% of such Equity Interests held directly or indirectly
by the Borrower as of such date and (3) the aggregate sale of limited
partnership units of Regency from and after March 26, 2012 shall not exceed 25%
of such units owned by the Borrower or of such units owned by its Restricted
Subsidiaries as of March 26, 2012, (C) after giving effect to such sale on a pro
forma basis as if it had occurred on the first day of the test period most
recently ended, the Borrower shall be in compliance with Section 7.12, and (D)
the Net Asset Sale Proceeds thereof in excess of $25,000,000 shall be applied to
prepay the Loans as contemplated by Section 2.05(b) and (iv) any Drop Down,
provided that with respect to this clause (iv), the Net Asset Sale Proceeds
thereof in excess of $25,000,000 are applied to prepay the Loans as
contemplated, and if required, by Section 2.05(b);
(f)    in respect of any Restricted Subsidiary of the Borrower, other than ETP
GP, ETP LLC, Regency GP or Regency LLC that owns operating assets acquired after
the date of this Agreement, the following in respect of such operating assets:
(i) equipment and other personal property and fixtures that are either (A)
obsolete for their intended purposes and disposed of in the ordinary course of
business, or (B) replaced by personal property or fixtures of comparable
suitability owned by such Restricted Person free and clear of all Liens except
Permitted Liens; (ii) inventory which is sold in the ordinary course of business
on ordinary trade terms; (iii) property sold or transferred by any Restricted
Subsidiary to any other Restricted Subsidiary (so long as, if the transferor is
a Guarantor, the transferee shall be a Guarantor); (iv) assignment of accounts
receivable for collection purposes in the ordinary course of business; (v)
property sold to comply with any divestment requirement imposed in connection
with the approval of an acquisition under Hart-Scott-Rodino Act of 1976; (vi)
sales, transfers or other dispositions of other property or issuances or sales
of Equity Interests of any Restricted Subsidiary, in any case for fair
consideration that are in the best interests of the Borrower not to exceed
$10,000,000 on a cumulative basis, provided that immediately after giving effect
to such proposed disposition no Default or Event of Default shall exist and be
continuing; and (vii) sales, transfers or other dispositions of other property
for cash that are in the best interests of the Borrower to any Person; provided
that with respect to this clause (vii) (A) no Default or Event of Default shall
have occurred or be continuing or would

-65-



--------------------------------------------------------------------------------




result therefrom, (B) after giving effect to such sale on a pro forma basis as
if it had occurred on the first day of the test period most recently ended, the
Borrower shall be in compliance with Section 7.12, (C) such sale, transfer or
disposition is in exchange for other assets used by the Borrower or its
Restricted Subsidiaries in the furtherance of their business, and (D) with
respect to the amount of the Net Asset Sale Proceeds thereof in excess of
$25,000,000 are applied to prepay the Loans as contemplated by Section 2.05(b);
(g)    ETP GP may exchange all or part of the incentive distribution rights
owned by it for limited partnership units of ETP of not less than substantially
equivalent value as of the date of such exchange;
(h)    (i) ETP GP or Regency GP may relinquish incentive distribution rights in
connection with any Drop Down, (ii) ETP GP may relinquish incentive distribution
rights in connection with the Sunoco Transaction, in the amounts contemplated by
the Sunoco Transaction as of the Amendment Effective Date and (iii) the Borrower
or any Restricted Subsidiary may relinquish incentive distribution rights in
connection with any other transaction so long as the Borrower has delivered a
certificate of its Chief Financial Officer certifying that, for all Applicable
Test Periods, Pro Forma Consolidated EBITDA of the Borrower (as defined below)
would not be (or is not expected to be) less than Consolidated EBITDA of the
Borrower without giving effect to such transaction and relinquishment. For
purposes of the test in clause (iii), (w) “Pro Forma Consolidated EBITDA of the
Borrower” shall mean Consolidated EBITDA of the Borrower, calculated giving pro
forma effect to such transaction and the associated relinquishment as
contemplated by the definition of Consolidated EBITDA of the Borrower as
reasonably determined by the Borrower; (x) “Applicable Test Period” shall mean
the four Fiscal Quarter period most recently ending prior to such transaction
for which financial statements contemplated by Section 6.02(b) are available to
the Borrower, and each succeeding non-overlapping four Fiscal Quarter period
during which an amount is being relinquished pursuant to such relinquishment;
(y) calculations made with respect to such succeeding periods may be based on
projected Pro Forma Consolidated EBITDA of the Borrower and projected
Consolidated EBITDA of the Borrower, as reasonably determined by the Borrower
acting in good faith and (z) the Borrower may deliver one or more additional
such certificates for a given transaction at any time if a given relinquishment
is subsequently increased, extended or otherwise modified.
(i)    in connection with any Drop Down; provided that with respect to this
clause (e), the Net Asset Sale Proceeds thereof are applied to prepay the Loans
as contemplated, and if required, by Section 2.05(b); and
(j)    the Borrower may make Restricted Payments permitted by Section 7.05.
Except as expressly permitted by this Section 7.04, in no event shall the
Borrower sell, transfer, lease, exchange, alienate or dispose of its interests
in the Company, a Drop Down Entity, ETP GP, ETP LLC, Regency GP or Regency LLC
nor permit ETP LLC to sell, transfer, lease, exchange, alienate or dispose of
its interests in ETP GP nor permit ETP GP to sell, transfer, lease, exchange,
alienate or dispose of its interests in ETP nor permit Regency LLC to sell,
transfer, lease,

-66-



--------------------------------------------------------------------------------




exchange, alienate or dispose of its interest in Regency GP nor permit Regency
GP to sell, transfer, lease, exchange, alienate or dispose of its interests in
Regency.
7.05    Limitation on Restricted Payment. The Borrower shall not, and shall not
permit any other Restricted Person to, declare or make, directly or indirectly
any Restricted Payments. Notwithstanding the foregoing, (a) no Restricted Person
shall be restricted, directly or indirectly, from declaring and making
Restricted Payments to another Restricted Person, (b) the Borrower may purchase
its common limited partnership units and redeem the Drop Down Equity, so long as
in connection with each such purchase or redemption (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) prior to and after
giving effect thereto, the Leverage Ratio of the Borrower is not greater than
5.0 to 1.0, and (iii) the sum of the Borrower’s Cash on hand plus the amount of
Cash that is available to be borrowed under the Revolving Credit Agreement
without resulting in the Leverage Ratio of the Borrower being greater than 5.0
to 1.0, is greater than $10,000,000, (c) so long as the Borrower shall be in
compliance with Section 7.12 prior to and after giving effect to any
distribution, and so long as no Event of Default has occurred and is continuing
or would result therefrom, the Borrower may declare or order and make, pay or
set apart, during each Fiscal Quarter, Restricted Payments consisting of cash
distribution to its general partner, its preferred limited partner unit holders,
its Drop Down Equity holders and its common limited partner unit holders
pursuant to the requirements of the Partnership Agreement or the Drop Down
Equity, and (d) the Borrower may redeem Restructuring Preferred Units.
7.06    Limitation on Investments, Loans and Advances. The Borrower shall not,
and shall not permit any other Restricted Person to, make or commit to make any
capital contributions to, or make or hold any other Investments in, any Person,
other than Permitted Investments, nor acquire properties or assets except (a) in
the ordinary course of business, (b) any acquisition of capital assets that will
become a part of the operations of such Restricted Person (and provided that the
same shall not result in a violation of Section 7.08), (c) Investments in
connection with any Drop Down and (d) any Permitted Acquisition. Except for
Permitted Investments and Hedging Contracts permitted under Section 7.10, the
Borrower shall not, and shall not permit any other Restricted Person to, extend
credit, make advances or make loans other than normal and prudent extensions of
credit to customers in the ordinary course of business or to another Restricted
Person in the ordinary course of business, which extensions shall not be for
longer periods than those extended by similar businesses operated in a normal
and prudent manner.
7.07    Transactions with Shareholders and Affiliates. No Restricted Person
shall, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any holder of 5% or more of any class of Equity
Interests of a Restricted Person or with any Affiliate of a Restricted Person,
on terms that are less favorable to such Restricted Person than those that might
be obtained at the time from a Person who is not such a holder or Affiliate;
provided, that the foregoing restriction shall not apply to: (a) any transaction
between Restricted Persons; (b) reasonable and customary fees paid to members of
the board of directors (or similar governing body) of the Borrower and its
Restricted Subsidiaries; (c) compensation arrangements for officers and other
employees of any Restricted Person entered into in the ordinary course of
business; (d) the transactions that are the subject of

-67-



--------------------------------------------------------------------------------




an MLP Limited Partnership Agreement; (e) transactions between a Restricted
Person on the one hand and an MLP and the general partner of such MLP and their
respective Subsidiaries on the other hand similar to those typically addressed
in omnibus agreements between the sponsors of a publicly traded limited
partnership on the one hand and the publicly traded partnership on the other
hand; (f) the transactions that are the subject of the Shared Services Agreement
dated August 26, 2005 by and between ETP and the Borrower, as amended or
replaced from time to time; (g) the transactions that are the subject of the
Services Agreement by and among ETE Services Company, LLC, the Borrower and
Regency in substantially the form attached as Exhibit H to that certain
Contribution Agreement dated May 10, 2010 providing for a portion of the
Restructuring Transactions, as amended or replaced from time to time;
(h) transactions entered into in the ordinary course of business of such
Restricted Person on terms that are no less favorable to such Restricted Person
than those which would have been obtainable at the time in an arm’s length
transaction with Persons that are not Affiliates; (i) any Drop Down; (k) the
Drop Down Equity or Drop Down/Transfer Debt; (l) transactions between Restricted
Persons, on the one hand, and the Company and its subsidiaries, on the other
hand, that are approved by the Borrower’s board of directors (or similar
governing body); and (m) the Drop Down/Transfer Guarantees.
7.08    Conduct of Business. The Borrower shall not engage in any business other
than (a) the Permitted Line of Business and (b) such other lines of business as
may be consented to by Majority Lenders. ETP GP shall not engage in any business
other than acting as the general partner of ETP, ETP LLC shall not engage in any
business other than acting as the general partner of ETP GP, Regency LLC shall
not engage in any business other than acting as the general partner of Regency
GP, and Regency GP shall not engage in any business other than acting as the
general partner of Regency.
7.09    Restrictive and Negative Pledge Agreements. Except as provided for in
the Loan Documents or as described in the Disclosure Schedule, the documents
governing the Senior Notes or the Senior Note Refinancing Indebtedness, the
Revolving Loan Documents, the Senior Secured Term Loan Documents and any
documentation governing any Term Loan Refinancing Indebtedness (to the extent
not more restrictive than the terms of this Agreement), and any Indebtedness
incurred pursuant to Section 7.01(m) (to the extent not more restrictive than
the terms of this Agreement), the Borrower shall not, and shall not permit any
other Restricted Person to, directly or indirectly, enter into, create, or
otherwise allow to exist any contract or other consensual restriction on (a) the
ability of any Restricted Subsidiary to: (i) pay dividends or make other
distributions; (ii) redeem Equity Interests held in it by the Borrower or
another Restricted Subsidiary; (iii) repay loans and other indebtedness owing by
it to the Borrower or another Restricted Subsidiary; or (iv) transfer any of its
assets to the Borrower or another Restricted Subsidiary; or (b) the ability of
any Restricted Person to create Liens on any of its assets or property to secure
the Obligations or Lender Hedging Obligations.
7.10    Hedging Contracts. The Borrower shall not, and shall not permit any
other Restricted Person to, be a party to or in any manner be liable on any
Hedging Contract except any Hedging Contracts (a) entered into by such Person in
the ordinary course of business for the purpose of fixing interest rates on
Indebtedness or for the purpose of directly mitigating risks or reducing

-68-



--------------------------------------------------------------------------------




costs associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person in the normal course of business,
and not for purposes of speculation, (b) that does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party, and (c) that is with a
counterparty whose obligations are rated (or are guaranteed by an affiliate
whose obligations are rated) A-/A3 or better, respectively, by the Rating
Agencies or are in accordance with the risk management policies of the Borrower
as such policies have been adopted or amended from time to time and disclosed to
the Lenders.
7.11    Commingling of Deposit Accounts and Accounts. The Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, commingle their
respective Deposit Accounts or Accounts (as such terms are defined in Article 9
of the UCC) with the Deposit Accounts or Accounts of any of its Unrestricted
Persons.
7.12    Financial Covenants. From and after the Funding Date:
(a)    Leverage Ratio of the Borrower. (i) on each Quarterly Testing Date using
the Consolidated Funded Debt of the Borrower outstanding on such day and using
Consolidated EBITDA of the Borrower as of such day, (ii) on the date of each
acquisition or disposition of limited partnership units of an MLP or of any
Specified Acquisition using the Consolidated Funded Debt of the Borrower that
will be outstanding after giving effect to such acquisition or disposition and
using Consolidated EBITDA of the Borrower for the four Fiscal Quarter period
most recently ending prior to such acquisition or disposition for which
financial statements contemplated by Section 6.02(b) are available to the
Borrower (and giving pro forma effect to such acquisition or disposition as
provided in the definition of Consolidated EBITDA of the Borrower), and (iii) on
each date on which the Borrower makes a distribution permitted under
Section 7.05, after giving effect thereto and using Consolidated EBITDA of the
Borrower for the four Fiscal Quarter period most recently ending prior to such
date for which financial statements contemplated by Section 6.02(b) are
available to the Borrower, the Leverage Ratio of the Borrower will not exceed
(A) 5.5 to 1.0 at any time other than during a Specified Acquisition Period and
(B) 6.0 to 1.0 during a Specified Acquisition Period; and
(b)    Fixed Charge Coverage Ratio. on each Quarterly Testing Date, the ratio of
(i) Consolidated EBITDA of the Borrower for each period of four consecutive
Fiscal Quarters to (ii) Consolidated Fixed Charges for such period will not be
less than 1.5 to 1.0.
7.13    Amendments or Waivers of Certain Agreements; Material Contracts. Except
in connection with the transactions described in Section 7.04(d), the Borrower
shall not, and shall not permit any other Restricted Person to, agree to any
material amendment, restatement, supplement or other modification to, or waiver
of, any of its material rights under any organizational document (other than a
change in domicile to Delaware or as otherwise permitted hereunder), or any
material agreement, judgment, license or permit after Closing Date that could
reasonably be expected to have a Material Adverse Effect without in each case
obtaining the prior written consent of Majority Lenders to such amendment,
restatement, supplement or other modification or waiver.

-69-



--------------------------------------------------------------------------------




7.14    Sales and Lease-Back Transactions. The Borrower shall not, and shall not
permit any other Restricted Person to, directly or indirectly, enter any Sale
and Lease Back Transaction.
7.15    Fiscal Year. The Borrower shall not, and shall not permit any other
Restricted Person to, change its Fiscal Year-end without giving 15 days prior
written notice thereof to the Administrative Agent.
7.16    Tax Status. The Borrower shall not, and shall not permit any other
Restricted Person existing as of the Closing Date to, take any action that would
result in a change in the tax pass-through status of any Restricted Person
existing as of the Closing Date.
7.17    Repayment of Indebtedness. The Borrower shall not, and shall not permit
any other Restricted Person to optionally prepay or redeem any (a) Senior Note
Obligations, (b) Senior Term Loan Obligations or (c) Revolving Obligations if
there is a concurrent permanent partial or complete reduction of the Commitments
(as such term is defined in the Revolving Credit Agreement) until the
Obligations have been repaid in full and this Agreement has been terminated.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Each of the following events constitutes an Event of
Default under this Agreement (each, an “Event of Default”):
(s)    Any Restricted Person fails to pay the principal component of any Loan
when due and payable, whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;
(t)    Any Restricted Person fails to pay any Obligation (other than the
Obligations in Section 8.01(a)), whether at a date for the payment of a fixed
installment or as a contingent or other payment becomes due and payable or as a
result of acceleration or otherwise, within five Business Days after the same
becomes due;
(u)    Any event defined as a “default” or “event of default” in any Loan
Document (other than this Agreement) occurs, and the same is not remedied within
the applicable period of grace (if any) provided in such Loan Document;
(v)    Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.04 or ARTICLE VII;
(w)    Any Restricted Person fails (other than as referred to in Sections
8.01(a), (b), (c) or (d) above) to duly observe, perform or comply with any
covenant, agreement, condition or provision of any Loan Document to which it is
a party, and such failure remains unremedied for a period of thirty (30) days
after the earlier of (i) a Responsible Officer of the Borrower becomes aware of
such failure or (ii) notice of such failure is given by the Administrative Agent
to the Borrower;

-70-



--------------------------------------------------------------------------------




(x)    Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made;
(y)    (i) Any Loan Document, including any Guaranty, at any time ceases to be
valid, binding and enforceable as warranted in Section 5.05 for any reason other
than as expressly permitted hereunder or thereunder (including because of its
release by the Lenders or the Administrative Agent (as permitted under Section
9.10)) or the satisfaction in full of all Obligations, (ii) any Loan Document
shall be declared null and void, (iii) the Borrower or any Restricted Person
shall repudiate in writing its obligations under any Loan Document to which it
is party, (iv) the Borrower or any Restricted Person shall contest the validity
or enforceability of any Loan Document in writing or deny in writing that it has
any further liability under any Loan Document to which it is party, or (v) any
Collateral Document ceases to be in full force and effect (other than as
expressly permitted hereunder or thereunder by reason of a release of Collateral
in accordance with the terms hereof or thereof or the satisfaction in full of
the Obligations in accordance with the terms hereof), or the Collateral Agent
shall not have or shall cease to have, or any Restricted Person shall assert in
writing that the Collateral Agent shall not have or shall cease to have, a valid
and perfected Lien in any Collateral purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document, in
each case for any reason other than the failure of the Collateral Agent to take
any action within its control;
(z)    (i) The Borrower, any of its Subsidiaries or any Unrestricted Person (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Hedging Contracts, but
including Indebtedness under the Revolving Credit Agreement, the Senior Secured
Term Loan Agreement and the Senior Notes) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$10,000,000 in respect of the Borrower or any of its Subsidiaries or of more
than $50,000,000 in respect of an MLP, the Company, any Drop Down Entity or any
of their respective subsidiaries, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case, following any applicable cure
period, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Hedging Contract an Early
Termination Date (as defined in such Hedging Contract) resulting from (A) any
event of default under such Hedging Contract as to which the Borrower or any
Subsidiary or any Unrestricted Person is the Defaulting Party (as defined in
such Hedging Contract) or (B) any Termination Event (as defined in such Hedging
Contract) under such Hedging Contract as to which the Borrower or any Subsidiary
or any Unrestricted Person is

-71-



--------------------------------------------------------------------------------




an Affected Party (as so defined) and, in either event, the Hedging Termination
Value owed by the Borrower or such Subsidiary or such Unrestricted Person to a
single counterparty as a result thereof is greater than $10,000,000 in respect
of the Borrower or any of its Subsidiaries or greater than $50,000,000 in
respect of an MLP, the Company, any Drop Down Entity or any of their respective
subsidiaries, for such Hedging Contract and, in the case of a Termination Event
under clause (ii)(B), any Hedging Termination Value payable by the Borrower, any
of its Subsidiaries or an MLP, the Company, any Drop Down Entity, or any of
their respective subsidiaries is not paid when due;
(aa)    Either (i) an “accumulated funding deficiency” or failure to meet
applicable minimum “funding standards” (each as defined in Section 412(a) of the
Code) in excess of $10,000,000 exists with respect to any ERISA Plan, whether or
not waived by the Secretary of the Treasury or his delegate, or (ii) a
Termination Event occurs which could reasonably be expected to result in a
liability to the Borrower or any Restricted Subsidiary in an amount in excess of
$10,000,000;
(bb)    The Borrower, any of its Subsidiaries or any Material Unrestricted
Person:
(i)    has entered against it a judgment, decree or order for relief by a
Tribunal of competent jurisdiction in an involuntary proceeding commenced under
any applicable bankruptcy, insolvency or other similar Law of any jurisdiction
now or hereafter in effect, including the federal Bankruptcy Code, as from time
to time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty (60) days; or
(ii)    commences a voluntary case under any applicable bankruptcy, insolvency
or similar Law now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended; or applies for or consents to the entry of
an order for relief in an involuntary case under any such Law; or makes a
general assignment for the benefit of creditors; or is generally unable to pay
(or admits in writing its inability to so pay) its debts as such debts become
due; or takes corporate or other action to authorize any of the foregoing; or
(iii)    has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty (60) days after the making thereof,
or such appointment or taking possession is at any time consented to, requested
by, or acquiesced to by it; or
(iv)    has entered against it a final judgment for the payment of money in
excess of more than $10,000,000 in respect of the Borrower or any of its
Subsidiaries or of more than $50,000,000 in respect of an MLP, the Company, any
Drop Down Entity or any of their respective subsidiaries (in each case not
covered by insurance or third party indemnification obligations satisfactory to
the Administrative Agent), unless the same is discharged within sixty (60) days
after the date of entry thereof or an appeal or appropriate proceeding for

-72-



--------------------------------------------------------------------------------




review thereof is taken within such period and a stay of execution pending such
appeal is obtained; or
(v)    suffers a writ or warrant of attachment or any similar process to be
issued by any Tribunal against all or any substantial part of its assets, and
such writ or warrant of attachment or any similar process is not stayed or
released within sixty (60) days after the entry or levy thereof or after any
stay is vacated or set aside;
(cc)    Any Change of Control occurs; or
(dd)    Except as permitted in the Applicable MLP Credit Agreement, an MLP
shall, or shall permit any of its subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any of its subsidiaries to (i) pay dividends or make
any other distributions on any of such subsidiary’s Equity Interests owned by
such MLP or any other subsidiary, (ii) repay or prepay any Indebtedness owed by
such subsidiary to such MLP or any subsidiary of such MLP, (iii) make loans or
advances to such MLP or any subsidiary of such MLP, or (iv) transfer any of its
property or assets to such MLP or any subsidiary of such MLP other than
restrictions that are or were created by virtue of any transfer of, agreement to
transfer or option or right with respect to any property, assets or Equity
Interests not otherwise prohibited under this Agreement; provided, that (1) the
foregoing shall not apply to customary restrictions or conditions imposed by
law, restrictions contained in the applicable MLP Limited Partnership Agreement
as in effect on the date hereof, the Applicable MLP Credit Agreement, any other
applicable MLP Credit Document, any documents governing Indebtedness assumed as
part of a Transfer or Drop Down, or to any such restrictive provisions that are
no less favorable to the Lenders than those contained in agreements similar to
any such agreements, (2) the foregoing shall not apply to any customary
restrictions on distributions that become effective upon the occurrence of a
default or event of default under any financing agreement to which such MLP or
any subsidiary of such MLP is a party, so long as such restrictions are on terms
no less favorable to the Lenders than similar restrictions under the Applicable
MLP Credit Agreement, and (3) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of any
subsidiary of such MLP pending such sale, provided such restrictions and
conditions apply to the subsidiary of such MLP that is sold and such sale is
permitted under the Applicable MLP Credit Agreement, except as otherwise
approved by the General Partner.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:
(m)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and

-73-



--------------------------------------------------------------------------------




(n)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an Event of Default described in
subsections (j)(i), (j)(ii) or (j)(iii) of Section 8.01, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.
8.03    Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations (including amounts received from the Collateral Agent
under the Collateral Documents) shall be applied by the Administrative Agent in
the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Lenders and amounts payable under ARTICLE III
but excluding principal and interest on the Loans) payable to the Lenders;
Third, on a pari passu basis, to payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans and other Obligations,
ratably among the Lenders in proportion;
Fourth, on a pari passu basis, to payment of that portion of the Obligations
constituting unpaid principal of the Loans; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Credit Suisse AG to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Without
limiting the foregoing, each Lender irrevocably authorizes and directs the
Administrative Agent to (a) upon the request of the Borrower in connection with
any incurrence of Term Loan Refinancing Indebtedness, enter into one or more
amendments to the Collateral Documents as may be agreed between the Borrower and
the Administrative Agent to effectuate the Term Loan Refinancing Indebtedness,
(b)

-74-



--------------------------------------------------------------------------------




upon the request of the Borrower in connection with the incurrence of Senior
Note Refinancing Indebtedness or Term Loan Refinancing Indebtedness, enter into
intercreditor arrangements with the agent or lenders in respect of such Senior
Note Refinancing Indebtedness or Term Loan Refinancing Indebtedness to reflect
the pari passu or junior nature of the Lien securing the Collateral in respect
of such Senior Note Refinancing Indebtedness or Term Loan Refinancing
Indebtedness and (c) upon the request of the Borrower in connection with any
incurrence of Indebtedness pursuant to Section 7.01(m), enter into any
amendments to the Collateral Documents to include such Indebtedness as a secured
obligation thereunder or any intercreditor arrangements with the trustee, agent
or lenders in respect of such Indebtedness to reflect the pari passu or junior
nature of the Lien securing the Collateral in respect of such Indebtedness. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.
9.02    Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the

-75-



--------------------------------------------------------------------------------




Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice describing such Default
is given to the Administrative Agent by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ARTICLE IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05    Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.06    Resignation of Administrative Agent.  The Administrative Agent may at
any time after the Funding Date give notice of its resignation to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in New York, or an Affiliate of
any such bank with an office in New York. If no such successor shall have been
so

-76-



--------------------------------------------------------------------------------




appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders.   Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    [Reserved].
9.09    Administrative Agent May File Proofs of Claim.  In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Restricted Person, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file

-77-



--------------------------------------------------------------------------------




such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
9.10    Guaranty and Collateral Matters.  The Lenders hereby authorize U.S. Bank
National Association to act as Collateral Agent under the Collateral Agency
Agreement and the Pledge Agreement and authorize the Administrative Agent to
execute the Collateral Agency Agreement Joinder on their behalf. Collateral may
be released from the Lien and security interest created by the Collateral
Documents and Guarantors may be released from their obligations under the
Guaranty at any time or from time to time in accordance with the provisions of
the Collateral Documents or as provided hereby. Upon the request of the
Borrower, in connection with any transaction otherwise permitted hereunder, the
Administrative Agent and/or the Collateral Agent is authorized to release
Collateral that is sold, conveyed or disposed of (or whose owner ceases to be a
Subsidiary) and Guarantors that cease to be Restricted Persons or otherwise
cease to be required to be Guarantors under the Loan Documents, in each case,
pursuant to a transaction permitted by this Agreement. Upon receipt of such
request, the Administrative Agent and/or the Collateral Agent shall (and the
Lenders irrevocably authorize the Administrative Agent and/or the Collateral
Agent to) execute, deliver or acknowledge any necessary or proper instruments of
termination, satisfaction or release to release (i) any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Restricted Person
as a result of a transaction permitted hereunder and (ii) any Liens on
Collateral that is disposed of (or whose owner ceases to be a Subsidiary), in
each case, pursuant to a transaction permitted by this Agreement. Upon request
by the Administrative Agent at any time, the Majority Lenders will confirm in
writing the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty or to release any Collateral from the Collateral
Documents, in either case, pursuant to this Section 9.10.
9.11    Release With Respect to Senior Note Obligations.  At any time that the
Senior Note Obligations are no longer required, pursuant to the terms of the
Indenture, to be equally and ratably secured with the Obligations, the Lenders
authorize each of the Administrative Agent and the Collateral Agent to, at the
Borrower’s request, enter into such amendments, releases, terminations

-78-



--------------------------------------------------------------------------------




or other instruments in connection with the Loan Documents as may be necessary
or reasonably requested to reflect that the Senior Note Obligations are no
longer equally and ratably secured.
ARTICLE X
MISCELLANEOUS
10.01    Amendments, Etc.  (a) No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Restricted Person therefrom, shall be effective unless in
writing signed by the Majority Lenders and the Borrower or the applicable
Restricted Person, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:
(i)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees, premium, if any, or other amounts due
to the Lenders (or any of them) hereunder (including final maturity and
scheduled amortization of any Loans) or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided that the
Majority Lenders may waive, defer or delay the requirement to give a
Reinvestment Notice in respect of an Asset Sale or to make a mandatory
prepayment required as the result of an Asset Sale;
(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to the proviso to this Section 10.01(a)(iii)) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Majority Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;
(iv)    change Section 2.09 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
affected Lender;
(v)    change any provision of this Section 10.01 or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(vi)    change any provision of Section 10.06 in a manner that would impose any
additional restriction on a Lender’s ability to assign any of its rights or
obligations under the Agreement; or

-79-



--------------------------------------------------------------------------------




(vii)    other than in connection with a transaction permitted under this
Agreement, release all or substantially all of the aggregate value of the
Guaranty or release all or substantially all of the Collateral from the
Collateral Documents;
and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, the Borrower and the
Administrative Agent may amend or modify this Agreement or any Loan Document to
cure any ambiguity or defect or correct or supplement any provision herein that
may be inconsistent with any other provision.


10.02    Notices; Effectiveness; Electronic Communication.
(d)    Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 3; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(e)    Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet web sites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to ARTICLE II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

-80-



--------------------------------------------------------------------------------




Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.
(f)    Effectiveness of Facsimile Documents and Signatures.  Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Restricted
Persons, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a manually
signed original thereof; provided, however, that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.
(g)    Change of Address, Etc.  Each of the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.
(h)    Reliance by Administrative Agent and Lenders.  The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

-81-



--------------------------------------------------------------------------------




10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses.  The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out‑of‑pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
(b)    Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person, an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related out-of-pocket expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Restricted Person arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Liability under Environmental Law related in any way to the Borrower or
any of its Subsidiaries, (iv) any civil penalty or fine assessed by the U. S.
Department of the Treasury’s Office of Foreign Assets Control against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by the Administrative Agent or any
Lender as a result of the funding of Loan or the acceptance of payments under
the Loan Documents, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Restricted Person, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the

-82-



--------------------------------------------------------------------------------




Borrower or any other Restricted Person against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations to fund its Commitment hereunder on the
Funding Date, if the Borrower or such Restricted Person has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(c)    Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), in its
capacity as such, or against any Related Party acting for the Administrative
Agent (or any such sub-agent), in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.08(e).
(d)    Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(e)    Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival.  The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments, the repayment, satisfaction or discharge of all the
other Obligations, and the termination of this Agreement.
10.05    Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any

-83-



--------------------------------------------------------------------------------




amount so recovered from or repaid by the Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
10.06    Successors and Assigns.
(d)    Successors and Assigns Generally.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(e)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and its Loan at the time
owing to it); provided that the amount of any such assignment shall be at least
$1,000,000 (or (x) the principal outstanding balance of the Loans of the
assigning Lender, if less or (y) such lesser amount as the Administrative Agent
may agree to in its discretion); provided further that simultaneous assignments
by or to two or more Approved Funds shall be combined for purposes of
determining whether the minimum assignment requirement is met.
(viii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
(ix)    any assignment of a Loan must be approved by the Administrative Agent
and, as long as no Event of Default of the type set forth in Section 8.01(j) has
occurred and is continuing, the Borrower (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee and provided that the consent of
the Borrower to such assignment shall not be unreasonably withheld); and
(x)    the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative

-84-



--------------------------------------------------------------------------------




Agent, manually execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500, which
the Administrative Agent may waive or reduce in its sole discretion, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
under Section 3.01(e).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(f)    Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
(g)    Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such

-85-



--------------------------------------------------------------------------------




agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.09 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(h)    Limitations upon Participant Rights.  A Participant shall not be entitled
to receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01(a) unless such Participant agrees to
comply with Section 3.01(e) as though it were a Lender (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
participating Lender).
(i)    Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(j)    Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable

-86-



--------------------------------------------------------------------------------




law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.
10.07    Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, trustees, officers, employees, agents, advisors and representatives,
including any numbering, administration or settlement service providers, (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates or to any
such regulatory authority in accordance with such Lender’s regulatory compliance
policy, (c) to the extent required by applicable laws or regulations or by
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
10.08    Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan

-87-



--------------------------------------------------------------------------------




Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have. Each Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
10.09    Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract. This Agreement and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in ARTICLE IV, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
10.12    Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or

-88-



--------------------------------------------------------------------------------




impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
10.13    Replacement of Lenders.  If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) if a Lender gives a notice of illegality pursuant to Section
3.02, (iv) any Lender requests reimbursement for amounts owing under Section
3.05 (in a disproportionate manner relative to other Lenders), or (v) any Lender
has refused to consent to any waiver or amendment with respect to any Loan
Document that requires such Lender’s consent and has been consented to by the
Majority Lenders, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower or the assignee shall have paid to the Administrative Agent
the assignment fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

-89-



--------------------------------------------------------------------------------




(b)    SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SUBSECTION (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY

-90-



--------------------------------------------------------------------------------




OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower will comply with reasonable requests of any Lender for such
information.
10.17    Time of the Essence.  Time is of the essence of the Loan Documents.
10.18    No Recourse. The parties hereto hereby acknowledge and agree that
neither the General Partner nor any director, officer, employee, limited partner
or shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower and the Guarantors under
this Agreement and the other Loan Documents by reason of his, her or its status.
10.19    Separateness. The Lenders acknowledge (i) the separateness as of the
date hereof of each MLP, the Company and each Drop Down Entity and their
respective subsidiaries from the Borrower and each other Restricted Person, (ii)
that the lenders and noteholders under credit agreements with each MLP, the
Company and each Drop Down Entity and their respective subsidiaries have likely
advanced funds thereunder in reliance upon the separateness of such MLP, the
Company or such Drop Down Entity and their respective subsidiaries from the
Borrower and each other Restricted Person, (iii) that each MLP, the Company and
each Drop Down Entity and their respective subsidiaries has assets and
liabilities that are separate from those of the Borrower and the other
Restricted Persons, (iv) that the Loans and other obligations owing under the
Loan Documents have not been guaranteed by either MLP, the Company and each Drop
Down Entity or any of their respective subsidiaries, and (v) that, except as
other Persons may expressly assume or guarantee any of the Loan Documents or
obligations thereunder, the Lenders shall look solely to the Borrower and its
property and assets and the property and assets of the other Restricted Persons,
and any property pledged as collateral with respect to the Loan Documents, for
the repayment of any amounts payable pursuant to the Loan Documents and for
satisfaction of any obligations owing to the Lenders under the Loan Documents
and that none of ETP, Regency, the Company or any Drop Down Entity or any of
their respective subsidiaries is personally liable to the Lenders for any
amounts payable, or any liability, under the Loan Documents.

-91-



--------------------------------------------------------------------------------




10.20    Effectiveness. This Agreement shall be effective when signature pages
have been executed and delivered to the Administrative Agent by the Borrower,
the Administrative Agent and the Lenders.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

-92-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


ENERGY TRANSFER EQUITY, L.P.
By: LE GP, LLC, its general partner


By:  /s/ John W. McReynolds    
Name: John W. McReynolds
Title: President and Chief Financial Officer
    


S-1    



--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and a Lender
By:  /s/ Nupur Kumar    
Name: Nupur Kumar
Title: Director
By:  /s/ Wei-Jen Yuan     
Name: Wei-Jen Yuan
Title: Associate



S-2    

